       Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 1 of 156




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

UNITED STATES,                            )
                                          )
         Plaintiff,                       )
                                          )
         v.                               )   Case No. 1:18-CV-05774-AT
                                          )
NANCY ZAK, et al.,                        )
                                          )
         Defendants.                      )
                                          )


           DEFENDANT CLAUD CLARK III’S ANSWER AND
          DEFENSES TO PLAINTIFF’S AMENDED COMPLAINT

                         RESPONSE TO ALLEGATIONS

      For the Court’s convenience, the allegations in the amended complaint

(Doc. 225) are reproduced below, and the answers appear in boldface after each

allegation.1 Any allegation not specifically admitted is denied.




1
  Given the length of the Plaintiff’s Amended Complaint filed on
November 9, 2020 (the “Amended Complaint”) and its structure, Defendant
Claud Clark has interlineated the allegations of the Amended Complaint and his
responses to them in an effort to convenience the Court and all parties. See
Order, Doc. 224 at 8 & n.2 (explaining that a supplemental answer that
incorporates prior answers by reference “would make review of the case far
more time consuming for the Court and parties over time”).
                                          1
        Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 2 of 156




       For his answer to the amended complaint in this action, defendant Claud

Clark III (“Mr. Clark”) initially responds as follows:

                         PRELIMINARY STATEMENT

       Mr. Clark has been an appraiser for nearly 35 years. This is his livelihood,

and he takes it seriously. He renders his opinions of value based on reliable facts

and data, informed by his decades of experience, neither intentionally undervaluing

nor intentionally overvaluing, and he again denies the United States’ sweeping and

unfounded allegations otherwise.

       Though the original complaint containing these conclusory allegations was

filed more than two years ago, under the current schedule, Mr. Clark will not have

his day in court until the summer of 2022 or later. Like most individuals, Mr. Clark

lacks the means to engage in prolonged, intense litigation against the United States

government with its unlimited resources. Yet he must do so here because the

government has put his livelihood and substantially all of his life’s earnings

at stake.

       These circumstances are unjust. Over the last fifteen years, hundreds of Mr.

Clark’s conservation easement appraisals have been submitted with tax returns to

substantiate charitable contribution deductions, and the Internal Revenue Service

(“IRS”) admits that it has been conducting examinations of such returns since at


                                          2
       Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 3 of 156




least 2008. Yet the IRS failed to utilize any of the legal remedies it had available if

it believed that Mr. Clark’s appraisals were incorrect. Only once did the IRS assert

a penalty against Mr. Clark related to an appraisal, in 2011, and it conceded that

penalty in 2014.

      Nevertheless, the IRS initiated this action seeking a permanent injunction

against Mr. Clark and disgorgement of the gross (not net) income he earned for

preparing approximately 58 appraisals that were submitted to the IRS between

2010 and 2018. It has now expanded that list to encompass approximately 70

appraisals and to seek disgorgement of even more gross fee income. That income

alone would be woefully insufficient to defend against this lawsuit properly. And

thus the stage is set for Mr. Clark to achieve the most Pyrrhic of victories—to

defend against the government’s baseless claims at the potential cost of his entire

net worth, after which he can perhaps begin his career anew at age 70.

      For his further response to the allegations of the amended complaint, Mr.

Clark answers as follows:

                            NATURE OF THE ACTION

       1.    Defendants organize, promote, or sell (or assist in the organization,
promotion and sale of) a highly structured – and abusive – tax scheme involving
the syndication of conservation easement donations. Defendants’ “conservation
easement syndication scheme” – as described herein – encourages Defendants’
customers to “invest” in a conservation easement syndicate under the assumption
that the syndicate will donate a conservation easement, claim a tax deduction for
                                           3
       Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 4 of 156




that conservation easement, and allocate a portion of that tax deduction to each
customer who “invests” based on their “investment” in the syndicate.

      Answer: Deny. Mr. Clark further denies that the so-called

“conservation easement syndication scheme” has been adequately described

in the Amended Complaint or anywhere else, and avers that IRS Notice 2017-

10, published January 23, 2017, identifies the following “syndicated

conservation easement transactions” as tax avoidance transactions and listed

transactions under 26 U.S.C. §§ 6111 and 6112 and 26 C.F.R § 1.6011-4(b)(2).




       2.     In reality, Defendants’ conservation easement syndication scheme
amounts to nothing more than a thinly veiled sale of grossly overvalued federal tax
deductions under the guise of investing in a partnership. Defendants market and
sell these conservation easement syndicates as tax deals – promising an average of
4 dollars of tax deductions for every dollar “invested.”

      Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme.” The remaining allegations of this paragraph are denied.

       3.    In organizing, promoting, and selling their scheme, Defendants make
(or cause others to make) statements about the allowance and amount of federal tax

                                         4
       Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 5 of 156




deductions a customer is entitled to claim based on their “investment” in the
syndicate. But these statements are false, as explained in more detail below. As a
result of the false statements made by or caused by Defendants, the customers
claim improper and grossly overvalued federal tax deductions on their tax returns.
Defendants make these statements, and cause others to make these statements,
despite the fact that they knew or had reason to know that they were false.

      Answer: Deny.

       4.    Defendants also rely on grossly overvalued appraisals as part of their
scheme. Defendants furnish, and cause others to furnish, statements regarding
value to customers, including the “fair market value” of the conservation
easements. Defendants’ customers then use those valuations to claim highly
inflated and overvalued federal tax deductions (in the form of noncash charitable
contribution deductions) on their individual tax returns.
       Answer: Deny, and aver that none of Mr. Clark’s appraisals have been

found to have a gross valuation misstatement.

       5.     Collectively, since 2009, Defendants have organized, promoted, or
sold (or assisted in the organization, promotion, and sale of) at least 138
conservation easement syndicates that have resulted in those syndicates reporting
over $3 billion of federal tax deductions (in the form of noncash charitable
contribution deductions). Of those 138 conservation easement syndicates and over
$3 billion of tax deductions, each Defendant has organized, promoted, or sold (or
assisted in the organization, promotion, and sale of) the following number of
syndicates and associated tax deductions:

        Defendant               Number of            Federal Tax Deductions
                                Syndicates         Reported by those Syndicates
                                                    as “Partners’ Distributive
 Nancy Zak                                   86                    $1,011,420,282
 Claud Clark III                             70                    $3,051,673,434
 EcoVest Capital, Inc.                       63                    $3,045,745,500
 Alan N. Solon                               73                   $3,118,503,434
 Robert M. McCullough                        53                    $2,830,853,500
 Ralph T. Teal, Jr.                          56                    $2,920,214,500


                                         5
          Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 6 of 156




          Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

       6.    The United States brings this complaint pursuant to 26 U.S.C. §§
7402, 7407, and 7408 to enjoin Defendants, and any other person or persons in
active concert or participation with them, from, among other things:

          Answer: This paragraph purports to summarize relief sought by

Plaintiff, and no response is required. To the extent that a response is deemed

required, Mr. Clark denies the allegations in this paragraph, including all of

its subparagraphs, and specifically denies that Plaintiff is entitled to any relief

at all.

               a.    organizing, promoting, or selling (or assisting in the
                     organization, promotion, or sale of) the “conservation easement
                     syndication scheme,” described herein, or any other plan or
                     arrangement that encourages taxpayers to claim a deduction for
                     a qualified conservation contribution under 26 U.S.C. § 170(h);

          Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme.” The remaining allegations of this subparagraph

are denied.

               b.    participating (directly or indirectly) in the sale of any
                     conservation easement syndicate, or any other plan or
                     arrangement that encourages taxpayers to claim a deduction for
                     a qualified conservation contribution;



                                          6
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 7 of 156




     Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme.” The remaining allegations of this subparagraph

are denied.

              c.   making or furnishing (or causing another to make or furnish) a
                   statement about the allowance of any federal tax benefit as a
                   result of participating in a conservation easement syndicate or
                   any other plan or arrangement that encourages taxpayers to
                   claim a qualified conservation contribution deduction;

     Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme.” The remaining allegations of this subparagraph

are denied.

              d.   making or furnishing (or causing another to make or furnish) a
                   gross valuation overstatement as to any material matter related
                   to participating in a conservation easement syndicate or any
                   other plan or arrangement that encourages taxpayers to claim a
                   qualified conservation contribution deduction;

     Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme.” The remaining allegations of this subparagraph are

denied. None of Mr. Clark’s appraisals have been found to have a gross

valuation misstatement.

              e.   organizing, promoting, or selling (or assisting in the
                   organization, promotion, or sale of) any other plan or
                   arrangement that advises or assists taxpayers to attempt to
                   violate the internal revenue laws or unlawfully evade the
                   assessment or collection of their federal tax liabilities;


                                         7
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 8 of 156




     Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme.” The remaining allegations of this subparagraph

are denied.

              f.   in connection with organizing, promoting, or selling a plan or
                   arrangement that advises or assists taxpayers to attempt to
                   violate the internal revenue laws or unlawfully evade the
                   assessment or collection of their federal tax liabilities, making
                   or furnishing (or causing another to make or furnish) false
                   statements about the allowance of any federal tax benefit
                   resulting from participating in the plan or arrangement;

     Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme.” The remaining allegations of this subparagraph

are denied.

              g.   in connection with organizing, promoting, or selling a plan or
                   arrangement that advises or assists taxpayers to attempt to
                   violate the internal revenue laws or unlawfully evade the
                   assessment or collection of their federal tax liabilities, making
                   or furnishing (or causing another to make or furnish) a gross
                   valuation overstatement as to any material matter related to
                   participating in the plan or arrangement;

     Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme.” The remaining allegations of this subparagraph are

denied. None of Mr. Clark’s appraisals have been found to have gross

valuation misstatement.

              h.   preparing (or assisting in the preparation) of any federal tax
                   return, or any document that may be filed in support of a tax

                                         8
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 9 of 156




                   return or other submission to the IRS claiming benefits
                   resulting from a qualified conservation contribution under 26
                   U.S.C. § 170(h), including, but not limited to, Forms 8283
                   (appraisal summaries) or qualified appraisals;

     Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme.” The remaining allegations of this subparagraph are

denied.

              i.   preparing (or assisting in the preparation of) any federal tax
                   return, or any document that may be filed in support of a tax
                   return or other submission to the IRS that they know will result
                   in the understatement of any tax liability or the overstatement
                   of any federal tax refund;

     Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme.” The remaining allegations of this subparagraph

are denied.

              j.   facilitating any donation that is intended to qualify as a
                   “qualified conservation contribution” under 26 U.S.C. § 170(h);

     Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme.” The remaining allegations of this subparagraph

are denied.

              k.   advising or representing any individual before the IRS with
                   respect to any donation that is intended to qualify as a
                   “qualified conservation contribution” under 26 U.S.C. § 170(h);




                                         9
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 10 of 156




      Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme.” The remaining allegations of this subparagraph

are denied.

              l.   preparing (or assisting in the preparation of) any appraisal that
                   is intended to be a “qualified appraisal” within the meaning of
                   26 U.S.C. § 170(f)(11)(E);

      Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme.” The remaining allegations of this subparagraph

are denied.

              m.   engaging in any activity subject to penalty under 26 U.S.C. §§
                   6694, 6695A, 6700, or 6701; and

      Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme.” The remaining allegations of this subparagraph

are denied.

              n.   engaging in conduct that substantially interferes with the proper
                   administration and enforcement of the internal revenue laws;

      Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme.” The remaining allegations of this subparagraph

are denied.

       7.    Further, pursuant to 26 U.S.C. § 7402, the United States seeks an
order requiring, among other things, that all Defendants disgorge to the United
States the gross receipts that they received from any source as a result of the


                                         10
       Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 11 of 156




conservation easement syndication scheme described herein, together with
prejudgment interest thereon.

      Answer: This paragraph purports to describe other relief sought by

Plaintiff, and no response is required. To the extent that a response is deemed

required, Mr. Clark denies the existence of a “conservation easement

syndication scheme,” specifically denies that Plaintiff is entitled to any relief

at all, and denies the remaining allegations of this paragraph.

                                 AUTHORIZATION

      8.     This action has been requested by a delegate of the Secretary of the
Treasury and commenced at the direction of a delegate of the Attorney General of
the United States, pursuant to 26 U.S.C. §§ 7402, 7407, and 7408.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations made in this paragraph, and therefore

those allegations are denied.

                           JURISDICTION AND VENUE

      9.    This Court has jurisdiction over this action under 28 U.S.C. §§ 1340
and 1345 and 26 U.S.C. § 7402.

      Answer: Mr. Clark lacks knowledge or information sufficient to admit

the allegations made in Paragraph 8, and therefore the allegations made in

this paragraph are denied.

      10.    Venue is proper in this Court because the Defendants engaged in the
penalty conduct at issue in this judicial district and a substantial part of the events

                                          11
       Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 12 of 156




giving rise to the claims herein occurred in this judicial district. 26 U.S.C. §
7408(a); 28 U.S.C. § 1391(b).

      Answer: Mr. Clark lacks knowledge or information sufficient to admit

the allegations made in Paragraph 8 and therefore denies that venue is

proper. The remaining allegations of this paragraph are denied.

                                   THE PARTIES

      11.    Plaintiff is the United States of America.

      Answer: Admit.

Defendant Zak

      12. Nancy Zak (“Zak”) is a resident of the State of Georgia. Zak,
individually and as the principal of several entities, is a conservation manager,
consultant, and project manager who assists in the planning and execution of
conservation easement donations and conservation easement syndicates. Zak has
organized, promoted, and sold the conservation easement syndicates through
several entities over the years, including Forever Forests, LLC (“Forever Forests”),
Greenth, Inc., Green Earth Reserve, and Conservation Project Strategies, LLC.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.



                                          12
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 13 of 156




       13. On the website for her entity Forever Forests, Zak states that her
career has focused on “conservation easements and their associated tax benefits
since 1999.” Zak advertises that she formed Forever Forests and “the creation of
the basic structure now being followed in the industry in what are commonly called
‘conservation partnerships’” after managing the preservation of several parcels of
land through conservation easements for a Georgia real estate developer.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

      14. In her role as a conservation manager, consultant, and/or project
manager, Zak assisted in the organization and promotion of conservation easement
syndicates by providing a number of services including: providing guidance in
planning of ownership structure, negotiating agreements with land trusts and
appraisers, assisting in the highest and best use determination, recommending legal
counsel for legal and tax review, and managing the preparation and distribution of
required IRS tax forms.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

                                        13
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 14 of 156




       15.    Between 2011 and 2014, Zak was a registered representative of two
different broker-dealers: Strategic Financial Alliance and Arque Capital. Zak has
also promoted and sold conservation easement syndicates outside of her work as a
registered representative.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

      16.     Zak has reaped substantial financial gain from her participation in the
organization and sale of conservation easement syndicates as well as her
conservation consulting services. On average, Zak earned consulting fees of
$100,000 to $200,000 per conservation easement syndicate. In addition, Zak
charged management fees on some conservation easement syndications – generally
captured as a percentage of funds paid by customers. Zak also purchased interests
in several conservation easement syndicates and benefited from the improper and
overvalued conservation easement deductions she personally claimed on her
federal income tax returns.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

                                         14
       Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 15 of 156




       17. Zak is subject to this Court’s jurisdiction because she resides in this
judicial district.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

      18. Since 2009, Zak has been involved with at least 86 conservation
easement syndicates as the conservation manager, project manager, and/or a seller
of conservation easement syndicate interests. Zak worked on at least 19 syndicates
with at least one of the other Defendants.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

Defendant Clark

      19. Claud Clark, III (“Clark”) is a resident of Alabama. Clark is a real
property appraiser and is a certified appraiser in multiple states, including the State
of Georgia.


                                          15
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 16 of 156




      Answer: Mr. Clark admits that he is an Alabama resident and an

appraiser who is licensed in multiple states, including Georgia.

      20. Clark owns and operates Claud Clark, III, P.C., formerly known as
Clark-Davis, P.C., a real estate appraisal firm based in Magnolia Springs,
Alabama. Clark advertises on the Claud Clark III, P.C. website that the firm
specializes in historical preservation and conservation easement appraisals
throughout the United States.

      Answer: Mr. Clark admits the allegations in the first sentence that he

owns and operates Claud Clark, III, P.C., based in Magnolia Springs,

Alabama and formerly known as Clark-Davis, P.C. Mr. Clark denies the

remaining allegations of this paragraph.

       21. Clark advertised on the Claud Clark III, P.C. website that he has
completed more than 200 conservation easement appraisals. Clark also promotes
his services and experience through speaking engagements at conservation
easement seminars. Clark has made presentations about appraisal techniques used
in valuing conservation easements and appraisal issues that have arisen in specific
cases.
       Answer: Mr. Clark admits that he has completed more than 200

appraisals of conservation or historic easements and that his website has said

so. Mr. Clark admits that he has spoken publicly about the appraisal of

conservation easements. The remaining allegations of this paragraph

are denied.

       22. As an appraiser of conservation easements, Clark provides an opinion
of fair market value of the conservation easement, which is documented in an
appraisal report. Clark’s statements of the fair market value of the conservation
easement are used by the conservation easement syndicates in the promotion and

                                         16
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 17 of 156




sale of the syndicates. Specifically, Clark’s opinions of value are furnished to
prospective customers and used to show the anticipated return on investment a
customer can expect through tax savings

      Answer: Mr. Clark admits the allegations in the first sentence of this

paragraph. Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in this paragraph, and

therefore those allegations are denied.

      23. Since 2009, Clark’s opinions of value as documented in appraisal
reports have been used as the basis for the tax deductions reported by at least 70
conservation easement syndicates (and ultimately claimed as deductions by the
individual customers of those syndicates). Copies of Clark’s appraisal reports were
attached or used to support deductions on these customers’ filed tax returns.

      Answer: Mr. Clark admits that he completed the “Declaration of

Appraiser” in Section B, Part III, of Form 8283 for many of his clients and

that he expected that his appraisals would be attached to tax returns that

included the Forms 8283 and used to substantiate charitable contribution

deductions. Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in this paragraph, and

therefore those allegations are denied.

       24. Clark has reaped substantial financial gain from his participation in
the organization, promotion, and sale of conservation easement syndicates. For the
70 conservation easement syndicates Clark alleged in this Amended Complaint,
Clark’s average fee was over $43,000 per conservation easement appraisal.



                                          17
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 18 of 156




      Answer: Mr. Clark admits that he earned reasonable fees for his

appraisals. Mr. Clark admits that his appraisal fees varied over the years at

issue and his average fee with respect to the 70 conservation easement

partnerships referenced was over $43,000. Mr. Clark denies that such fees

were “substantial” to the extent the government uses that word as a

euphemism for “excessive.” Mr. Clark denies the remaining allegations of

this paragraph.

       25. On or about May 16, 2019, Clark voluntarily surrendered his Alabama
real estate appraiser license number G00024 in response to a disciplinary action
and in lieu of an administrative hearing on the disciplinary action. After two years,
Clark can reapply for a license. The disciplinary action related to an appraisal that
Clark provided for a conservation easement syndicate.

      Answer: Mr. Clark admits that he voluntarily surrendered his Alabama

real estate appraiser license number G00024 without admission of

wrongdoing in lieu of an administrative hearing in a complaint that was

pending against Mr. Clark before the Alabama Real Estate Appraiser Board

relating to an appraisal of a conservation easement. Mr. Clark further admits

that the voluntary surrender of his Alabama real estate appraiser license

number G00024 was effective on May 16, 2019, and that he can apply for

reinstatement of his license on or after May 16, 2021. Mr. Clark denies the

remaining allegations of this paragraph.


                                         18
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 19 of 156




       26. On or about February 27, 2020, the State of Florida, Florida Real
Estate Appraisal Board revoked Clark’s Florida certified general real estate
appraiser license based on Florida Statutes § 475.624(6) – wherein an appraiser is
subject to discipline in Florida if the appraiser has had a license revoked in any
other state. Florida cited to the Alabama disciplinary procedure and voluntary
suspension as the primary basis for its revocation of Clark’s license.

      Answer: Mr. Clark admits that on or about February 27, 2020 the

Florida Real Estate Appraisal Board (the “Florida Board”) issued an order

revoking Mr. Clark’s Florida certified general real estate appraiser license

and avers that the order speaks for itself. As further response, Mr. Clark

states that on or about November 12, 2020 the Florida Board issued an order

vacating its revocation of Mr. Clark’s license. Mr. Clark denies the remaining

allegations of this paragraph.

       27. Clark is subject to this Court’s jurisdiction because he has appraised
real property and conservation easements within the State of Georgia and within
this judicial district. Clark’s clients include limited liability companies with their
principal place of business and operational headquarters in Georgia. Clark has also
participated directly or indirectly in the sale of conservation easement partnership
interests to residents within this judicial district.

      Answer: Mr. Clark admits that he has appraised property in Georgia

and that he has had clients in Georgia. Mr. Clark denies the remaining

allegations of this paragraph.




                                          19
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 20 of 156




Defendants Solon, EcoVest, McCullough and Teal

      28. Alan Solon (“Solon”) is a resident of the State of Georgia and a part
owner of EcoVest. Solon currently serves as the President, Chief Executive Officer
and a manager of EcoVest. Solon is also on the Board of Directors of EcoVest.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

       29. Prior to working at EcoVest, Solon served as the Chief Marketing
Officer of SFA Holdings, Inc., a holding company formed to operate financial
service businesses through its subsidiaries which included: (1) The Strategic
Financial Alliance, Inc., a broker-dealer for which defendant Zak was at one time a
registered representative; (2) SFA Insurance Services, Inc., an insurance agency;
and (3) Conservation Resources, Inc.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

      30.   Conservation Resources, Inc. was formed on December 2, 2010.

                                        20
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 21 of 156




      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

       31. From the date of its formation until at least 2012, Conservation
Resources, Inc. (CRI) provided conservation easement consulting services and
assisted in the organization, promotion, and sale of conservation easement
syndicates.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

       32. Between 2010 and 2012, CRI provided conservation easement
consulting services to 10 different conservation easement syndicates, which were
sold to customers for slightly over $14 million. These 10 CRI-syndicates reported
non-cash charitable contribution deductions of approximately $72 million based on
appraisal reports by Clark as follows:




                                        21
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 22 of 156




  Tax Syndicate Property            Offering        Number of Non-Cash
  Year Number Location              Closed          Members Charitable
                                                              Contribution
                                                              Deduction
  2010   1           Tennessee        $2,416,304           43         $13,729,000
  2011   2           Tennessee        $1,334,180           24          $7,022,075
  2011   3           Tennessee        $1,213,150           20          $6,072,429
  2011   4           Tennessee        $2,486,435           30         $10,857,784
  2011   5           Tennessee          $623,580           17          $3,385,000
  2011   6           Georgia          $1,451,265           29          $6,366,711
  2011   7           Georgia          $1,071,980           24          $4,530,087
  2011   8           Alabama          $1,793,030            8          $7,755,848
  2012   9           Tennessee        $1,947,500           32          $8,717,000
  2012   10                                                30          $4,321,000
                            Total     $14,337,424        257          $72,756,934

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

       33. Nancy Zak and her entity, Conservation Project Strategies also
assisted in the organization, promotion, and sale of the 10 CRI-syndicates pursuant
to a “Conservation Easement Master Consulting Agreement” entered into by Zak,
Conservation Project Strategies and CRI (signed by Solon) on May 13, 2011. Zak
provided consulting services pursuant to this Agreement and also agreed to become
a licensed registered representative with The Strategic Financial Alliance, Inc. for
the purposes of promoting and selling the CRI-syndicates.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

                                        22
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 23 of 156




sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

      34.   Solon served as President of CRI until August 2012.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

     35. The CRI-syndicates were promoted and sold through CRI’s parent
company, The Strategic Financial Alliance, Inc. based in Atlanta, Georgia.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

      36. In his role at Conservation Resources, Inc., Solon organized,
promoted, and sold (or assisted in the organization, promotion, and sale of)
conservation easement syndicates, including all 10 CRI-syndicates identified in
paragraph 33, above.


                                        23
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 24 of 156




      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

     37. After the formation of EcoVest in 2012, Solon continued to organize,
promote, and sell conservation easement syndicates through EcoVest.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

       38. Solon has reaped substantial financial gain from his participation in
the organization and sale of conservation easement syndicates.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information


                                        24
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 25 of 156




sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

      39. Since 2009, Solon has organized, promoted, or sold (or assisted in the
organization, promotion, and sale of) at least 73 conservation easement syndicates.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

       40. Solon is subject to this Court’s jurisdiction because he resides in this
judicial district.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

      41. In 2012 EcoVest Capital, Inc. (“EcoVest”) was formed as a Delaware
limited liability corporation. EcoVest later converted from an LLC to a C
corporation and has been operating as a C corporation since approximately
February 2015.

                                         25
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 26 of 156




      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

     42. EcoVest has a principal place of business and operational
headquarters located at 3424 Peachtree Road NE, Suite 1550, Atlanta, Georgia.
EcoVest organizes and assists in the sale of conservation easement syndicates.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

      43. EcoVest functions and communicates through Alan Solon, Robert
McCullough, Ralph Teal, and other individuals. EcoVest has at least 17 employees
including Solon and McCullough.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a


                                        26
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 27 of 156




response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

       44. EcoVest, directly and indirectly through subsidiaries, organizes,
promotes, and sells conservation easement syndicates. Among other things,
EcoVest provides consulting services regarding proposed conservation easement
syndicates and assists in the securing of a land trust, appraiser, and the
documentation used by the syndicates and customers to claim the noncash
charitable contribution deductions on their tax returns.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

       45. When EcoVest was formed in 2012, it began as a consulting company
focusing on conservation easement syndicates. Starting in 2013, EcoVest
transitioned from providing consulting services to becoming the organizer of
conservation easement syndicates.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information


                                        27
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 28 of 156




sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

      46. During 2012, EcoVest consulted on five different conservation
easement syndicates which were sold to customers for approximately $11 million.
These five EcoVest-consulting conservation easement syndicates reported non-
cash charitable contribution deductions of approximately $49 million based on
appraisal reports by Clark as follows:

  Tax Syndicate Property           Offering       Number       Non-Cash
  Year Number Location             Closed         of           Charitable
                                                  Members      Contribution
                                                               Deduction
  2012   11           Tennessee      $2,273,350           38          $10,170,000
  2012   12           Tennessee      $2,264,800           34          $10,132,000
  2012   13           Georgia        $1,709,050           24           $6,295,000
  2012   14           Tennessee      $2,561,832           46          $11,632,000
  2012   15           Tennessee      $2,470,000           42          $11,052,000
                           Total    $11,279,032          184          $49,281,000

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

      47. EcoVest organizes specific conservation easement syndicates that are
sold with the help of broker-dealers. EcoVest has worked with at least 34 different
broker-dealers in selling its conservation easement syndicates.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information
                                        28
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 29 of 156




sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

      48. Arque Capital, a company with its principal place of business in
Arizona, served as EcoVest’s managing broker-dealer between 2013 and 2015.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

      49. Since 2015, EcoVest has used Triloma Securities as the managing
broker-dealer for its conservation easement syndicates. Triloma Securities is a
subsidiary of Triloma Financial Group, both of which are Florida limited liability
companies with their principal place of business in Winter Park, Florida.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

      50. The front-line sellers of the EcoVest conservation easement
syndicates are often financial advisors, investment advisors, or financial planners

                                         29
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 30 of 156




who affiliate with a broker-dealers to become “authorized” to sell the EcoVest
syndicates. Since 2013, EcoVest, through its managing broker-dealer, has
authorized 37 broker-dealers and their front-line sellers to sell EcoVest syndicates.
The 37 broker-dealers have their principal offices located in 18 different states:
Arizona, California, Colorado, Delaware, Florida, Georgia, Illinois, Iowa, Kansas,
Massachusetts, Michigan, New York, North Carolina, North Dakota, Rhode Island,
Tennessee, Texas, and Utah.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

       51. Between 2015 and 2017, Triloma authorized at least 200 front-line
sellers to sell EcoVest conservation easement syndicates. These 200 front-line
sellers are geographically disbursed in 28 states throughout the country, and not
required to be in the same state as their affiliated broker-dealer. The current
locations of 185 of these front-line sellers are as follows:

       State         Number of Front-              State        Number of Front-
                       Line Sellers                               Line Sellers
  Alabama                                2    Minnesota                         3
  Arizona                                7    Missouri                          1
  California                            27    Nevada                            1
  Colorado                               6    New York                          2
  Florida                               26    North Carolina                   15
  Georgia                               38    Ohio                              2
  Hawaii                                 2    Pennsylvania                      2
  Idaho                                  3    South Carolina                    7
  Illinois                               2    Tennessee                         4


                                         30
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 31 of 156




  Indiana                               1    Texas                                   1
  Louisiana                             1    Utah                                   15
  Massachusetts                         1    Virginia                               11
  Maryland                              2    Washington                              1
  Michigan                              1    Wisconsin                               1

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

       52. EcoVest’s sales network – through broker-dealers and front-line
sellers – operated in 33 different states.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

     53. Between 2012 and 2013, Defendant Zak was a part-owner and
employee of EcoVest.




                                        31
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 32 of 156




      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

     54. On August 23, 2013, EcoVest assumed the consulting agreement
between CRI, Conservation Project Strategies, and Zak.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

       55. Between 2012 and 2013, Defendant Zak, when working as a
registered representative of The Strategic Financial Alliance and/or Arque Capital,
sold conservation easement syndicates organized by EcoVest or on which
EcoVest consulted.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a


                                        32
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 33 of 156




response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

        56. EcoVest has reaped substantial financial gain from its participation in
the organization and sale of conservation easement syndicates. EcoVest and its
affiliates typically received $3 million in arrangement fees, management fees, and
development termination fees for each syndicate.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

       57. Since 2012, EcoVest or its affiliates, organized, promoted, or sold (or
assisted in the organization, promotion, and sale of) at least 63 conservation
easement syndicates.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

                                        33
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 34 of 156




      58. Between 2013 and 2018, EcoVest organized 58 different
conservation easement syndicates and sold units to customers for approximately
$682 million. These 58 EcoVest syndicates reported non-cash charitable
contribution deductions of almost $3 billion. Of those 58 EcoVest syndicates, 55
of them based their non-cash charitable contribution deductions on appraisal
reports by Clark. The amounts reported by the 58 EcoVest syndicates are as
follows:

 Tax     Syndicate    Property            Offering         Number Non-Cash
 Year    Number       Location            Closed           of      Charitable
                                                           Members Contribution
                                                                   Deduction
 2013    16           Alabama                 $1,484,850        25     $6,642,000
 2013    17           North Carolina          $7,333,050        96    $31,263,000
 2013    18           North Carolina          $9,344,200       125    $39,837,000
 2013    19           South Carolina         $13,462,450       124    $57,192,000
 2013    20           South Carolina          $6,964,713        18    $30,677,000
 2014    21           South Carolina         $16,168,050       198    $69,608,000
 2014    22           South Carolina         $15,443,200       213    $66,486,000
 2014    23           South Carolina          $8,784,720       111    $38,114,000
 2014    24           South Carolina          $9,534,105        93    $41,363,000
 2014    25           South Carolina         $11,493,636       164    $51,000,000
 2014    26           South Carolina          $9,294,760        59    $41,423,000
 2015    27           South Carolina         $10,403,505        80    $45,138,000
 2015    28           South Carolina         $11,396,715       138    $49,976,500
 2015    29           South Carolina          $8,961,435       114    $39,697,000
 2015    30           South Carolina         $12,569,445       135    $54,534,000
 2015    31           South Carolina         $13,237,666       155    $58,801,000
 2015    32           Kentucky                $5,783,400        74    $25,092,000
 2015    33           South Carolina         $12,588,879       168    $55,559,000
 2015    34           South Carolina         $12,702,690       107    $55,114,000
 2015    35           Tennessee               $5,014,170        70    $21,754,000
 2015    36           South Carolina         $11,636,730       121    $50,489,000
 2016    37           South Carolina          $7,088,553        85    $30,887,000
 2016    38           South Carolina          $6,954,255        57    $30,170,000
 2016    39           South Carolina          $9,714,786       102     $42,38,000
 2016    40           South Carolina         $18,575,865       193    $80,593,000

                                        34
   Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 35 of 156




2016   41           South Carolina           $17,636,752         143    $76,602,000
2016   42           South Carolina           $11,313,171         124    $49,189,000
2016   43           South Carolina           $10,586,016         115    $45,977,000
2016   44           South Carolina           $12,309,570          96    $53,405,000
2016   45           South Carolina           $14,209,965         168    $61,652,000
2016   46           Texas                    $14,551,110         122    $63,132,000
2016   47           Texas                    $14,513,310         160    $62,968,000
2016   48           South Carolina           $13,556,970         145    $58,819,000
2016   49           North Carolina            $5,372,304          60     $23,332,000
2016   50           South Carolina           $14,099,944         146    $61,433,000
2016   51           North Carolina*           $2,954,500          11    $22,550,000
2017   52           Texas                    $17,726,310         148    $76,906,000
2017   53           South Carolina           $17,355,870         149    $75,300,000
2017   54           South Carolina*           $7,539,210         115    $32,710,000
2017   55           Texas                    $13,050,450         155    $56,620,000
2017   56           Texas                    $17,722,615         165    $77,108,000
2017   57           South Carolina            $9,043,650         103    $39,236,000
2017   58           South Carolina            $9,385,740         111    $40,723,000
2017   59           Texas                    $17,960,670         179    $77,925,000
2017   60           South Carolina           $11,267,235         126    $48,886,000
2017   61           Texas                    $17,520,300         183    $76,015,000
2018   62           South Carolina            $9,015,200          75    $39,629,000
2018   63           Texas                    $16,200,135         125    $70,997,000
2018   64           South Carolina           $12,897,872         122    $56,322,000
2018   65           Texas                    $17,500,455         159    $76,715,000
2018   66           North Carolina            $8,237,565          70     $36,317,000
2018   67           Georgia                  $10,798,515          98    $46,850,000
2018   68           Texas                    $15,586,450         176    $68,348,000
2018   69           Texas                    $19,098,450         204    $82,859,000
2018   70           Texas                    $20,303,325         224    $88,372,000
2018   71           Texas                    $17,881,290         187    $77,807,000
2018   72           Georgia                   $7,648,830           1     $46,543,000
2018   73*          Florida                   $1,452,143          10    $11,570,000
                               Total        $682,281,720        7000 $2,996,464,500

             * Clark did not issue the appraisal report for these syndicates.


                                       35
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 36 of 156




      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

       59. In total, EcoVest has organized, or assisted in the organization of, 63
different syndicates with real property in eight different states: one in Alabama,
one in Florida, three in Georgia, one in Kentucky, five in North Carolina, 34 in
South Carolina, one in Tennessee and 13 in Texas.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

      60. EcoVest is subject to this Court’s jurisdiction because it is a resident
of and conducts business in this judicial district.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.


                                        36
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 37 of 156




     61. Robert McCullough (“McCullough”) is a resident of the State of
Georgia. McCullough currently serves as the Senior Vice President and CFO of
EcoVest.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

      62.    McCullough joined EcoVest in 2014.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

      63. McCullough, directly and indirectly, including through EcoVest,
organizes, promotes, and sells conservation easement syndicates. McCullough has
reaped substantial financial gain from his participation in the organization and sale
of conservation easement syndicates.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

                                         37
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 38 of 156




relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

       64. Since 2009, McCullough has organized, promoted, or sold (or assisted
in the organization, promotion, and sale of) at least 53 conservation easement
syndicates.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

       65. McCullough is subject to this Court’s jurisdiction because he resides
in this judicial district.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

                                        38
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 39 of 156




     66. Ralph Teal (“Teal”) is a resident of South Carolina and part owner of
EcoVest. Teal currently serves on EcoVest’s Board of Directors.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

      67. Teal, directly and indirectly, including through EcoVest and other
companies that he owns, organizes, promotes and sells conservation easement
syndicates. Teal has reaped substantial financial gain from his participation in the
organization and sale of conservation easement syndicates.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

       68. Since 2009, Teal or his affiliated entities, organized, promoted, or sold
(or assisted in the organization, promotion, and sale of) at least 56 conservation
easement syndicates.




                                         39
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 40 of 156




      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

      69. Teal is subject to this Court’s jurisdiction because Teal personally
and/or through agents, including EcoVest, transacts business in the State of
Georgia.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

                        Conservation Easements Generally

       70. A conservation easement is a legal agreement between a landowner
and another party, generally a land trust or government agency, that permanently
restricts the development and/or use of land with the purpose of achieving certain
conservation or preservation goals.

      Answer: Mr. Clark states that conservation easements, including the tax

implications of such arrangements, are defined by law. To the extent that

                                        40
       Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 41 of 156




Plaintiff’s summary allegations in this paragraph are in any way inconsistent

with the law, those allegations are denied.

       71. In the federal tax context, while a taxpayer may take a deduction for
any charitable contribution made during the taxable year (subject to certain
limitations), a deduction is generally not allowed for a taxpayer’s contribution of a
partial interest in property. The Internal Revenue Code provides for certain
exceptions where a deduction for the donation of a partial interest in property is
permitted, one of which is for the donation of a “qualified conservation
contribution.”

      Answer: This paragraph contains legal assertions to which no response

is required. To the extent that allegations in this paragraph are in any way

inconsistent with the law, those allegations are denied.

      72. A “qualified conservation contribution” is defined as a contribution
(A) of a qualified real property interest, (B) to a qualified organization, (C) made
exclusively for conservation purposes. Before a deduction can be claimed,
however, certain criteria must be met, as discussed further herein.

      Answer: This paragraph contains legal assertions to which no response

is required. To the extent that allegations in this paragraph are in any way

inconsistent with the law, those allegations are denied.

              Defendants’ Scheme Hinges Upon an Entity Taxed as a
                                 Partnership

       73. Defendants’ conservation easement syndication scheme, as described
in this Complaint, hinges upon the use of an entity taxed as a partnership under
subchapter K of the Internal Revenue Code. Defendants use entities organized as
limited liability companies (“LLCs”) under state law. Each conservation easement
syndicate is a state law entity that is taxed as a partnership, a pass-through entity,
for federal tax purposes. Without the use of an entity taxed as a partnership,

                                          41
       Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 42 of 156




Defendants would be unable to deliver the advertised tax deductions to their
prospective customers and, as described in more detail below, Defendants knew or
had reason to know that.

      Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme” and denies that he advertised tax deductions to anyone.

Mr. Clark lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations in this paragraph, and therefore those

allegations are denied.

       74. An entity taxed as a partnership is not liable for income tax; instead,
its partners are liable for income tax in their separate or individual capacities based
on the income, losses, deductions, or credits that flow from the entity. Because of
the structure in which partnerships “pass through” income and losses to their
partners, they are commonly referred to as “pass through” or “flow through”
entities.

      Answer: This paragraph contains legal assertions to which no response

is required. To the extent that allegations in this paragraph are in any way

inconsistent with the law, those allegations are denied.

       75. Each partner takes into account his or her distributive share of the
partnership’s income or loss and any “separately stated items” in computing his or
her income tax liability. “Separately stated items” are specific items of income,
gain, loss, deductions and/or credits that a partner must account for separately;
these items are not taken into account when computing the partnership’s income or
loss for a tax year. Charitable contributions (as defined in section 170(c)) constitute
a “separately stated item.”




                                          42
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 43 of 156




      Answer: This paragraph contains legal assertions to which no response

is required. To the extent that allegations in this paragraph are in any way

inconsistent with the law, those allegations are denied.

       76. Although partnerships do not pay federal income tax, partnerships still
have tax filing requirements. Specifically, partnerships are required to file an
annual return, Form 1065 (U.S. Return of Partnership Income) that reports the
partnership’s income, deductions, gain, losses, etc. The partnership is also required
to furnish statements, or Schedules K-1, to its partners (and the IRS) reporting each
partner’s distributive share of partnership income or loss, and separately stated
items, among other things.

      Answer: This paragraph contains legal assertions to which no response

is required. To the extent that allegations in this paragraph are in any way

inconsistent with the law, those allegations are denied.

                  The Steps in Defendants’ Conservation Easement
                                Syndication Scheme

       77. Defendants’ conservation easement syndication scheme is highly
structured and typically involves multiple entities. There are essentially two
variations on the scheme: a single entity syndication or multiple entity syndication.
The scheme involves at least one LLC (or other state law entity) taxed as a
partnership in which customers “invest.” Defendants market (or assist in
marketing) the LLC interests to potential “customers.” The general pattern of the
conservation easement syndication scheme (both the single entity syndication and
multiple entity syndication) is as follows:

      Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme.” Mr. Clark denies the remaining allegations in

this paragraph.


                                         43
Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 44 of 156




     a.    Step One: A “sponsor” or organizer creates a conservation
           easement syndicate (LLC) or identifies an existing LLC that
           can be turned into a conservation easement syndicate. The LLC
           is taxed as a partnership. If the LLC does not own the real
           property at issue, the real property is contributed by its owners
           in exchange for the LLC interests in a transaction that is
           considered a “nonrecognition” transaction for federal income
           tax purposes. This means that the parties to the transaction do
           not have to recognize the gain or loss on the transaction for
           federal tax purposes.

Answer: Deny.

     b.    Step Two: The LLC acts through a manager. The manager is
           generally the organizer or an employee, agent, or subsidiary of
           the organizer. The LLC engages the services of a conservation
           manager who assists in the planning, organization, and
           execution of a conservation easement. As part of these services,
           the conservation manager contacts a land trust and works in
           conjunction with the land trust to draft the deed of conservation
           easement and the baseline documentation. Baseline
           documentation that describes and depicts the property at the
           time of the donation is required. Generally, the initial services
           provided by the conservation manager include hiring an
           appraiser and assisting with the determination of the highest
           and best use of the property to be used in the appraisal.

Answer: Deny.

     c.    Step Three: The appraiser, prepares an “initial valuation” of the
           proposed conservation easement. Here, in creating their initial
           valuation, the appraisers utilize unrealistic assumptions, violate
           the standards governing appraisal practice and otherwise
           prepare valuations that grossly overvalue the conservation
           easement. This initial valuation is used to market and sell the
           LLC interests. The appraisers know that their valuation will be
           used in this manner.


                                 44
Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 45 of 156




Answer: Deny.

     d.    Step Four: The LLC or conservation manager engages a law
           firm to provide a tax opinion letter, confidential offering
           summary or private placement memorandum, and other
           transactional documents (subscription agreements for
           purchasing LLC units, operating agreement(s) of the LLC,
           redemption agreements, etc.) to be used in marketing and
           selling the LLC interests. The marketing materials include the
           initial valuation and typically state that the land trust has
           preliminarily accepted the draft deed of conservation easement.

Answer: Deny.

     e.    Step Five: The LLC interests are marketed and sold as
           securities that are exempt from registration under Regulation D
           of the Securities Act. The LLC interests are generally sold in an
           “all or nothing” or “minimum/maximum” offering, meaning
           that a specific number of units must be subscribed or the
           closing will not take place. The LLC interests are sold either
           privately (through accountants, return preparers, financial
           advisors, and/or Defendants) or through broker-dealers. The
           LLC interests are generally marketed to taxpayers who, without
           the deductions stemming from the LLC interests, would be in
           one of the highest federal income tax brackets.

Answer: Deny.

     f.    Step Six: Prospective customers are given an offering package
           with the marketing materials and transactional documents,
           including the confidential offering summary or private
           placement memorandum, tax opinion, operating agreement(s),
           subscription agreement, and redemption agreement. The
           offering package includes the anticipated value of the
           conservation easement, the anticipated value of the
           corresponding tax deduction (as determined by the preliminary
           appraisal,) and states that a draft deed of conservation easement
           has been approved by a land trust. Copies of the preliminary

                                45
Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 46 of 156




           appraisal and draft deed are not provided, but are available for
           review by prospective customers. The offering package
           includes an example of the tax benefit or a “tax savings
           analysis” of a customer’s investment. The “tax savings
           analysis” explains the return on investment by quantifying the
           amount of tax benefits to be received for every dollar
           “invested” like in the following example:




Answer: Deny.

     g.    Step Seven: Each customer who wants to purchase LLC
           interests must fill out certain transactional documents, including
           a subscription agreement, indicating the number of units to be
           purchased. The customer must also certify that the customer is
           an “Accredited Investor” as defined by securities law. Broker-
           dealers or the syndicate’s organizer may require prospective
           customers to complete additional forms.

Answer: Deny.


                                46
Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 47 of 156




     h.    Step Eight: After all LLC interests are subscribed and accepted
           by the LLC, the closing transaction is executed. Customers wire
           money to the LLC through a bank designated by the LLC or the
           organizer and proceeds are distributed as described in the
           offering documents. The LLC uses the proceeds to pay fees and
           expenses, redeem the membership interests of the original LLC
           members, and to set up an operating account and an audit
           reserve fund.

Answer: Deny.

     i.    Step Nine: Shortly after closing, the LLC’s manager makes a
           recommendation to the members regarding the use of the
           property – to place a conservation easement over the property.
           The LLC then executes a conservation easement over the
           property.

Answer: Deny.

     j.    Step Ten: An appraiser, generally the same person who
           provided the initial valuation, finalizes the value of the
           conservation easement by preparing a “final appraisal” that
           purports to be a qualified appraisal (as defined in 26 U.S.C. §
           170 and the regulations thereunder). The appraiser generally
           uses the same flawed assumptions and methodology as used in
           the initial valuation to arrive at approximately the same grossly
           overstated value. On occasion, the LLC hires a second appraiser
           (the review appraiser) to provide a “review” of the appraiser’s
           initial or final valuation and support the value provided by the
           original appraiser.

Answer: Deny.

     k.    Step Ten: A return preparer prepares the LLC’s tax return,
           Form 1065 and accompanying schedules reporting the
           conservation easement as a charitable contribution. As part of
           this process, the return preparer also prepares the Schedules K-1
           for each customer/LLC member on which the customer’s share

                                47
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 48 of 156




                   of the conservation easement deduction is reported. As part of
                   the Form 1065, the LLC files a Form 8283 (appraisal
                   summary), which must be signed by the appraiser and the land
                   trust (or other organization to which the conservation easement
                   was donated). The appraiser also prepares a supplemental
                   statement to accompany the Form 8283 and submits a copy of
                   the final appraisal to the LLC with the knowledge that it will be
                   used to support a charitable contribution deduction reported on
                   the Form 1065 and ultimately claimed by the individual
                   customers.

      Answer: Deny.

             l.    Step Eleven: Customers file their income tax returns, Forms
                   1040, reporting overvalued charitable contribution deductions
                   arising from the conservation easements. The customers receive
                   copies of their Schedules K-1, Forms 8283 (appraisal
                   summaries), supplemental statements, and appraisal reports
                   from the LLC and submit them with their income tax returns as
                   support for the improper and overstated deductions claimed.
                   The improper and overstated deductions ultimately reduce the
                   customers’ reported tax liabilities.

      Answer: Deny.

       78. Defendants’ conservation easement syndication scheme has been
executed in both the single entity syndication and multiple entity syndication. In a
single entity syndication, the single entity owns the real property and customers
purchase ownership units in same entity. In a multiple entity syndication, one LLC
is formed to hold the property (PropCo) and a separate LLC is formed for the
investors (HoldCo). The HoldCo offers ownership units to customers for sale and
once fully subscribed, HoldCo closes the offering and then purchases
approximately 95% of the PropCo. The PropCo then donates the conservation
easement, reports the deduction, and the deduction flows from PropCo through
HoldCo to the ultimate customers. The steps in the multiple entity syndication
follow the same general pattern outlined in Steps One through Eleven, above.



                                         48
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 49 of 156




      Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme.” Mr. Clark denies the remaining allegations in

this paragraph.

                  The Evolution of Defendants’ Relationships in the
                    Conservation Easement Syndication Scheme

     79. As least as early as 2009, Defendant Zak began organizing,
promoting, and selling conservation easement syndicates.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

       80. Between 2009 and 2011, Zak worked on a series of at least 13
conservation easement syndicates that owned land outside of Savannah, Georgia.
The land was all originally owned by one entity and was subdivided into smaller
tracts for each of these conservation easement syndicates. Zak, through her entity,
Forever Forests, provided conservation services to these syndicates and assisted in
the organization, promotion, and sale of the syndicates to customers.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

                                         49
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 50 of 156




sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

       81. Starting no later than 2010, Defendant Zak began working with
Defendants Clark and Solon in organizing, promoting, and selling (or assisting in
the organization, promotion, and sale of) conservation easement syndicates.
Between 2010 and 2012, Solon operated through his role at Conservation
Resources, Inc.

      Answer: Deny.

       82. Beginning in 2012, when it was formed, EcoVest began providing
consulting services for conservation easement syndicates. Starting in or around
2013, EcoVest became the “sponsor” or organizer of specific conservation
easement syndicates (directly or through the formation of subsidiaries) that were
sold as securities exempt from registration through broker-dealers. Solon has
worked at EcoVest since it was formed, assisting in the organization, promotion,
and sale of EcoVest conservation easement syndicates. Defendant Teal started his
association with EcoVest and his role in organizing, promoting, and selling (or
assisting in the organization, promotion, and sale of) conservation easement
syndicates no later than 2013. Starting no later than January 2014, when Defendant
McCullough joined EcoVest, he began organizing, promoting, and selling (or
assisting in the organization, promotion, and sale of) conservation easement
syndicates.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.


                                        50
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 51 of 156




      83. As described above, Defendant Zak was a part-owner of EcoVest
between 2012 and 2013. After Defendant Zak disposed of her ownership interest in
EcoVest, she continued to organize, promote, and sell conservation easement
syndicates that were separate than the ones organized, promoted and sold by
EcoVest.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

       84. Each Defendant continues to organize, promote, and sell (or assist in
the organization, promotion, and sale of) conservation easement syndicates to date.

      Answer: To the extent these allegations are directed at Mr. Clark, they

are denied. Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in this paragraph, and

therefore those allegations are denied.

                Examples of Defendants’ Conservation Easement
                                 Syndicates

Example 1: Partnership Z in 2009

      85. On October 17, 2008, Sponsors A, B, and C organized Partnership Z
as a Georgia LLC with a principal place of business in Garden City, Georgia.



                                          51
       Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 52 of 156




      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied. As further response, Mr. Clark states that he does not

know what entity is “Partnership Z,” and Plaintiff has not alleged that Mr.

Clark was involved in any way with “Partnership Z.”

      86. Partnership Z owned real property in Georgia consisting of
approximately 140 acres of vacant land.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied. As further response, Mr. Clark states that he does not

know what entity is “Partnership Z,” and Plaintiff has not alleged that Mr.

Clark was involved in any way with “Partnership Z.”

       87. On or about December 29, 2009, Sponsors A, B, and C initiated a
private offering of 99 ownership units of Partnership Z at a price of $8,620 per unit
plus an operating reserve capital contribution of $1,010 per unit. Ultimately,
Partnership Z sold all 99 units for a total offering of $853,380 plus a total operating
reserve capital contribution of $99,990.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied. As further response, Mr. Clark states that he does not

know what entity is “Partnership Z,” and Plaintiff has not alleged that Mr.

Clark was involved in any way with “Partnership Z.”

                                          52
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 53 of 156




       88. Defendant Zak, through her entity Forever Forests, assisted in the
organization, promotion, and sale of ownership units in Partnership Z. Defendant
Zak also purchased ownership units in Partnership Z and was allocated a portion of
the federal tax deduction reported by Partnership Z from the conservation easement
donation.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

       89. In assisting in the organization, promotion, and sale of Partnership Z,
Zak furnished, or caused others to furnish, the summary offering memorandum to
prospective customers. The summary offering memorandum indicated that the
granting of a conservation easement could result in substantial tax benefits to those
who purchased units. The summary offering memorandum also included a copy of
a tax opinion letter which stated it was “more likely than not” that Partnership Z
would be treated as a partnership for federal tax purposes and that people
purchasing units of Partnership Z would thus be entitled to their share of its
income, loss, deductions and credits.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information




                                         53
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 54 of 156




sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

     90. On December 31, 2009, Partnership Z executed a conservation
easement on approximately 135 acres of the 140-acre parcel of real property.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied. As further response, Mr. Clark states that he does not

know what entity is “Partnership Z,” and Plaintiff has not alleged that Mr.

Clark was involved in any way with “Partnership Z.”

       91. Sponsors A, B, and C, with the assistance of Zak, hired an appraiser to
value the conservation easement. The appraiser completed an appraisal report
dated January 11, 2010 that valued the conservation easement at $4,592,000 as of
December 1, 2009.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied. As further response, Mr. Clark states that he does not

know what entity is “Partnership Z,” and Plaintiff has not alleged that Mr.

Clark was involved in any way with “Partnership Z.”

      92. The appraiser’s valuation of Partnership Z’s conservation easement
was based on his determination of “market value” using a pre-determined highest
and best use of a residential development. The appraiser ignored relevant
comparable sales, used the incorrect standard for valuation, and otherwise used
flawed assumptions and unsuitable data in reaching his opinion of value. As a


                                        54
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 55 of 156




result of these flaws, the appraiser’s valuation of the conservation easement
exceeds by 200 percent or more, the correct value of the conservation easement.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied. As further response, Mr. Clark states that he does not

know what entity is “Partnership Z,” and Plaintiff has not alleged that Mr.

Clark was involved in any way with “Partnership Z.”

       93. On its Form 1065 for the short tax year ending December 31, 2009,
Partnership Z reported no income or loss and the noncash charitable contribution
deduction arising from the conservation easement in the amount of $4,592,000.
This amount created a tax deduction for each customer of over $4.76 for every
dollar invested (including both the price per unit and the operating reserve capital
contribution required per unit). If, for example, a customer purchased 10 units for
$9,630 per unit (price per unit plus the operating reserve capital contribution
required per unit), for a total of $96,300, Partnership Z would subsequently
allocate a charitable contribution deduction of over $459,000 to that customer.
Partnership Z allocated the $4,592,000 to its 16 partners on Schedules K-1 as
follows:

                Partner No.        Ownership            Noncash
                                    Interest           Contribution
               1                           3.0%               $137,760
               2                           2.0%                $91,840
               3                           7.0%               $321,440
               4                           5.0%               $229,600
               5                           2.0%                $91,840
               6                           4.0%               $183,680
               7                           2.5%               $114,800
               8                          12.5%               $574,000
               9                           8.0%               $367,360
               10                          3.0%               $137,760


                                         55
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 56 of 156




               11                         8.0%              $367,360
               12                         5.0%              $229,600
               13                        10.0%              $459,200
               14                         5.0%              $229,600
               15                        22.0%             $1,010,240
               16                         1.0%               $45,920
                        Total           100.0%             $4,592,000


      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied. As further response, Mr. Clark states that he does not

know what entity is “Partnership Z,” and Plaintiff has not alleged that Mr.

Clark was involved in any way with “Partnership Z.”

Example 2: Partnership Y in 2012

      94. In 2012, EcoVest provided consulting services to Partnership Y, a
conservation easement syndicate organized as a Georgia LLC with a principal
place of business in Rome, Georgia.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.



                                        56
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 57 of 156




      95. Partnership Y owned real property in Georgia consisting of
approximately 324.90 acres of wooded unimproved land.

      Answer: On information and belief, Mr. Clark admits that Partnership

Y owned an approximately 324.90 acre parcel of land in Georgia that was

generally wooded. Mr. Clark denies the remaining allegations of

this paragraph.

       96. On or about December 12, 2012, Partnership Y initiated a private
offering of 900 to 950 ownership units at $1,799 per unit. Ultimately, Partnership
Y sold 950 units for a total offering of $1,709,050. EcoVest assisted in the
organization, promotion, and sale of these 950 units of Partnership Y.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

       97. In connection with the organization, promotion, and sale of
Partnership Y units, EcoVest assisted in obtaining a tax opinion letter that it
subsequently furnished to prospective customers. The tax opinion letter stated that
it was “more likely than not” that Partnership Y would be treated as a partnership
for federal tax purposes, and that the customers who purchased ownership interests
of Partnership Y would be entitled to a portion of the charitable contribution
deduction arising from the conservation easement relative to their ownership
interest in Partnership Y. The tax opinion letter was included as an exhibit to
Partnership Y’s confidential private offering summary. The tax opinion letter was
based on facts and documents provided by or on behalf of Partnership Y that were
not correct.




                                        57
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 58 of 156




      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

       98. Partnership Y’s confidential private offering summary stated that
Partnership Y had engaged in no business activities, that Partnership Y would need
additional capital if it chose to develop the property, that the offering price for a
partnership unit was not an indication of the value of the unit, that Partnership Y
did not expect to make any cash distributions to the customers, that the term of
Partnership Y was to be five years, and that the manager of Partnership Y had the
authority to sell or dispose of the real property (Partnership Y’s only asset) within
four years of a conservation easement being granted.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

      99. Partnership Y’s offering summary and exhibits contained pages
analyzing the risks associated with the investing in Partnership Y, the majority of
which pertain to the tax risks and potential of an IRS audit for the anticipated
conservation easement donation.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

      100. Partnership Y’s confidential private offering summary also contained
a “Source and Use of Funds” section as follows, which detailed how the
$1,709,050 total offering would be used by Partnership Y:




                                         58
       Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 59 of 156




      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

        101. Of the $254,520 of working capital, $150,000 was set aside as an
audit reserve for a period of five years. If, after five years, Partnership Y did not
receive notice from the IRS indicating that one or more of its or its affiliates’ tax
returns were being audited, the audit reserve would be released to Partnership Y
for its use.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

      102. In connection with the organization, promotion, and sale of its units,
Partnership Y hired Clark to provide a preliminary appraisal. Clark opined that as
of December 5, 2012, Partnership Y’s real property had a fair market value of
$6,619,788. Clark’s opinion of value was included in the Partnership Y

                                          59
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 60 of 156




confidential private offering summary. Based on Clark’s opinion, Partnership Y
told prospective customers this valuation would result in a conservation easement
deduction in the amount of $6,295,000 that would be allocated to the customers
based on their unit ownership. Clark furnished his opinion of value to Partnership
Y and EcoVest who in turn furnished this statement of value to customers.

      Answer: On information and belief, Mr. Clark admits that he prepared

an appraisal for Partnership Y dated February 10, 2013, estimating the fair

market value of a perpetual conservation easement on land owned by

Partnership Y. Mr. Clark denies the remaining allegations in this paragraph.

       103. In connection with the organization, promotion, and sale of
Partnership Y units, Defendants Zak and EcoVest furnished the confidential
private offering summary to prospective customers, which included Clark’s
opinion of value and statements to customers that “the grant of the Conservation
Easement would generate a charitable contribution easement deduction [], which
would inure to the Members based upon their relative ownership percentage in the
Company.”

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

       104. EcoVest utilized broker-dealer Strategic Financial Alliance to assist in
the promotion and sale of interests in Partnership Y to customers.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.



                                        60
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 61 of 156




       105. After the closing of the private offering, on or about December 31,
2012, Partnership Y placed a conservation easement on approximately 322.90
acres of the 324.90 acre property.

      Answer: On information and belief, Mr. Clark admits that a

Conservation Easement deed between Partnership Y and a land trust was

recorded on or about December 31, 2012, and avers that the deed speaks for

itself. Mr. Clark lacks knowledge or information sufficient to form a belief as

to the truth of the remaining allegations in this paragraph, and therefore

those allegations are denied.

      106. Defendant Clark completed a subsequent appraisal for Partnership Y;
his appraisal, dated February 10, 2013, valued the easement at $6,295,000 as of
December 27, 2012.

      Answer: On information and belief, Mr. Clark admits that he prepared

an appraisal for Partnership Y dated February 10, 2013, estimating the fair

market value of a perpetual conservation easement on land owned by

Partnership Y to be $6,295,000 as of December 27, 2012. Mr. Clark denies the

remaining allegations in this paragraph.

       107. Clark’s appraisal of the Partnership Y conservation easement reached
a pre-determined highest and best use of a rural residential development. Clark’s
opinion of value also relies on at least one inappropriate methodology by using a
discounted cash flow analysis while ignoring relevant comparable sales, including
the sale of easements or property subject to easements.




                                        61
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 62 of 156




      Answer: On information and belief, the allegations in this paragraph

are denied.

      108. As a result of Clark’s inappropriate methodology, flawed assumptions
and unsuitable data, Clark’s valuation of the conservation easement exceeds by
200 percent, or more, the correct value of the conservation easement.

      Answer: Deny.

       109. On its Form 1065 for tax year 2012, Partnership Y reported a
charitable contribution deduction arising from the conservation easement in the
amount of $6,295,000, creating a tax deduction for each customer of over $3.50 for
each dollar invested. If, for example, a customer purchased 10 units for $1,799
each, for a total of $17,990, Partnership Y would subsequently allocate a charitable
contribution deduction of over $62,965 to that customer.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

      110. Defendant Clark knew or had reason to know that his preliminary
valuation would be used by EcoVest in the marketing and sale of Partnership Y.
Defendant Clark also knew or had reason to know that his final valuation and
appraisal report would be used by Partnership Y and the individual customers to
support the tax deductions claimed as a result of the conservation easement.

      Answer: On information and belief, Mr. Clark admits that he was hired

by Partnership Y to appraise a perpetual conservation easement for federal

income tax purposes, that his appraisal says so, and that he signed the

“Declaration of Appraiser” in Section B, Part III, of a Form 8283 verifying



                                        62
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 63 of 156




the appraisal for Partnership Y. Mr. Clark denies the remaining allegations of

this paragraph.

      Example 3: Partnership X and Partnership W in 2015

       111. In 2015, EcoVest organized Partnership X, a conservation easement
syndicate organized as a Delaware LLC on May 18, 2015, with a principal place of
business in Atlanta, Georgia. Partnership X operated through its principals,
including Defendant McCullough, who served as the senior vice president and
chief financial officer of Partnership X.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

      112. Partnership X was formed with the purpose of purchasing
approximately 94.5% of Partnership W.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

      113. Partnership W was organized as a Delaware LLC on May 19, 2015,
with a principal place of business in Atlanta, Georgia for the purpose of owning a
28.04 acre parcel of vacant and unimproved real property in South Carolina.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.



                                        63
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 64 of 156




       114. In December 2011, Nonprofit A acquired, by gift, the 28.04 acre
parcel of real property in South Carolina that Partnership W was organized to own.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

       115. On or about June 8, 2015, Partnership X and Nonprofit A entered into
a Purchase Agreement that set forth a series of transactions related to the purchase
of the 28.04 acre piece of real property from Nonprofit A:

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

             a.    Nonprofit A would contribute the 28.04 acre parcel of real
                   property to Partnership W in exchange for 95% of the
                   ownership units of Partnership W in a transaction intended to
                   qualify as a nonrecognition transaction under I.R.C. § 721;

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this subparagraph, and therefore

those allegations are denied.

             b.    Nonprofit A would contribute $52,000 (approximately 4.76%
                   of the value of the real property assigned to the property in the
                   Purchase Agreement as of June 8, 2015, $1,092,000) to a newly
                   formed entity, LLC B. LLC B would then contribute the cash to
                   Partnership W in exchange for 5% of the ownership units of
                   Partnership W in a transaction intended to qualify as a
                   nonrecognition transaction under I.R.C. § 721;


                                         64
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 65 of 156




      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this subparagraph, and therefore

those allegations are denied.

             c.    On or before December 31, 2015, Nonprofit A would convey
                   95% of the ownership units of Partnership W to Partnership X
                   for a purchase price of $1,040,000 (the remaining 95.24% of the
                   value of the real property).

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this subparagraph, and therefore

those allegations are denied.

       116. Without the contributions to Partnership W as described in the
Purchase Agreement qualifying as nonrecognition transactions under the Internal
Revenue Code, Partnership W would not have been permitted to treat the real
property as long-term capital gain property. If the real property was not treated as
long-term capital gain property, the amount of the charitable contribution
deduction for the conservation easement permitted under the Code would have
been limited to Partnership W’s basis in the real property.

      Answer: This paragraph contains legal assertions to which no response

is required. To the extent a response is deemed required, Mr. Clark lacks

knowledge or information sufficient to form a belief as to the truth of the

allegations in this paragraph, and therefore those allegations are denied.

      117. On or about July 10, 2015, Clark provided a preliminary appraisal of
Partnership W’s real property. Clark opined that as of July 10, 2015, the
conservation easement contemplated by Partnership W was valued at $38,879,000.
Clark’s appraisal report indicates that he intended to revise the appraisal after the
execution and filing of the conservation easement. At the time Clark gave his

                                         65
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 66 of 156




preliminary appraisal report and opinion of value, Clark knew or had reason to
know that his statement of value was to be used in the promotion and sale of
interests in Partnership X. Clark furnished his statement of value and appraisal
report to Partnership X and EcoVest which in turn furnished the statement of value
to prospective customers.

      Answer: On information and belief, Mr. Clark admits that he prepared

an appraisal dated July 10, 2015, estimating the fair market value of a

proposed perpetual conservation easement on land located in Horry County,

South Carolina to be $38,879,000 as of July 10, 2015, and that the appraisal

states, “I have assumed that the easement has been filed as of this date of

valuation. Upon the filing of the easement, the date of donation will be

updated to coincide.” Mr. Clark denies the remaining allegations in

this paragraph.

       118. On or about August 3, 2015, EcoVest, directly or indirectly, initiated a
private offering of Partnership X units at a price of $9,483 per unit.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

       119. In connection with the organization, promotion, and sale of
Partnership X units, EcoVest caused offering documents including a confidential
private placement memorandum to be prepared and distributed to prospective
customers. EcoVest included Clark’s statement of value, of $38,879,000 of the
conservation easement in its offering materials, telling customers that by investing
in Partnership X, they would be entitled to a portion of that conservation easement
deduction.

                                         66
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 67 of 156




      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

       120. In connection with the organization, promotion, and sale of
Partnership X, EcoVest furnished the confidential private placement memorandum
to prospective customers or caused others to furnish the confidential private
placement memorandum to prospective customers. Partnership X’s confidential
private placement memorandum stated that Partnership X would need additional
capital if it chose to develop the property, that the offering price for a partnership
unit was not an indication of the value of that unit, that the term of Partnership X
was not expected to last beyond six years, and that the manager of Partnership X
had the authority to sell or dispose of the real property (Partnership X’s only asset)
after four years of a conservation easement being recorded. Yet, Partnership X’s
offering documents asserted that the customers would be entitled to a portion of the
charitable contribution deduction arising from the conservation easement because
Partnership X would be treated as a partnership for federal tax purposes.
Specifically, EcoVest made and caused others to make the specific statement that
“the donation of the conservation easement would generate a charitable
contribution deduction in the approximate amount of $38,879,000, which would
inure to the Members based upon their relative beneficial ownership percentage in
the [Partnership X].”

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

       121. EcoVest utilized broker-dealers Strategic Financial Alliance and
Triloma Securities to assist in the promotion and sale of interests in Partnership X
to customers.




                                         67
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 68 of 156




      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

      122. After the closing of the private offering, on or about December 15,
2015, Partnership W executed a deed of conservation easement to be effective on
December 22, 2015, with respect to its approximately 28.04 acre parcel in South
Carolina. Partnership W retained the right to build one residential building and one
recreational building within an approximately four-acre building site.

      Answer: On information and belief, Mr. Clark admits that a

Conservation Easement deed between Partnership W and a land trust was

executed on or about December 15, 2015, to be effective on

December 22, 2015, and avers that the deed speaks for itself. Mr. Clark lacks

knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in this paragraph, and therefore those allegations

are denied.

      123. Defendant Clark completed a subsequent appraisal for Partnerships X
and W; his appraisal, dated December 15, 2015, valued the easement at
$39,697,000 as of December 15, 2015. Clark’s final appraisal differed minimally
from his original appraisal dated July 10, 2015.

      Answer: On information and belief, Mr. Clark admits that he prepared

an appraisal for Partnership W dated December 15, 2015, estimating the fair

market value of a perpetual conservation easement on land owned by



                                         68
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 69 of 156




Partnership W to be $39,697,000 as of December 15, 2015. Mr. Clark denies

the remaining allegations of this paragraph.

        124. Clark’s appraisal of the Partnership W conservation easement reached
a pre-determined highest and best use of a multi-family resort-like development,
relied upon inappropriate methodology and assumptions and excluded pertinent
facts, including:

      Answer: On information and belief, the allegations in this paragraph

are denied.

              a.   Clark inappropriately used a discounted cash flow analysis
                   while ignoring relevant comparable sales, including the sale of
                   easements or property subject to easements.

      Answer: Deny.

              b.   Clark’s appraisal omitted mention of the Purchase Agreement
                   between Nonprofit A and Partnership X and the stated value in
                   that agreement of the property of $1,092,000 as of June 8, 2015.

      Answer: Deny.

      125. As a result of Clark’s inappropriate methodology, flawed assumptions
and unsuitable data, Clark’s valuation of the conservation easement exceeds by
200 percent, or more, the correct value of the conservation easement.

      Answer: Deny.

       126. On its Form 1065 for tax year 2015, Partnership W reported a
charitable contribution deduction arising from the conservation easement in the
amount of $39,697,000 which was allocated to its partners, including Partnership
X. Partnership X in turn allocated the deduction to its members based on their unit
ownership, creating a tax deduction for each customer of approximately $4.12 for
each dollar invested. If, for example, a customer purchased 10 units for $9,483, for


                                         69
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 70 of 156




a total of $94,830, Partnership X would subsequently allocate a charitable
contribution deduction of over $390,699 to that customer.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

      127. Defendant Clark knew or had reason to know that his preliminary
valuation would be used by EcoVest in the marketing and sale of Partnership X.
Defendant Clark also knew or had reason to know that his final valuation and
appraisal report would be used by Partnerships W and X and the individual
customers to support the tax deductions claimed as a result of the conservation
easement.

      Answer: On information and belief, Mr. Clark admits that he was hired

by Partnership W to appraise a perpetual conservation easement for federal

income tax purposes, that his appraisal says so, and that he signed the

“Declaration of Appraiser” in Section B, Part III, of a Form 8283 verifying

the appraisal for Partnership W. Mr. Clark denies the remaining allegations

of this paragraph.

Partnership V and U

      128. In 2016, EcoVest organized a conservation easement syndicate
consisting of Partnerships V and U.

      Answer: On knowledge and belief, Mr. Clark admits that EcoVest was

involved in the organization of Partnerships V and U in 2016. The remaining

allegations in this paragraph are denied.

                                        70
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 71 of 156




        129. Partnership U was formed on April 5, 2016 as a Delaware limited
liability company with the purpose of acquiring approximately 95% of the units of
Partnership V.

      Answer: On information and belief, Mr. Clark admits that Partnership

U was organized on April 5, 2016 as a Delaware limited liability company. Mr.

Clark lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations in this paragraph, and therefore those

allegations are denied.

        130. Partnership V was formed June 13, 2016 as a Delaware limited
liability company to hold approximately 767.85 acres in Duplin County, North
Carolina.

      Answer: On information and belief, Mr. Clark admits that Partnership

V was organized as a Delaware limited liability company on June 13, 2016,

and that it held approximately 767.85 acres in Duplin County, North

Carolina. Mr. Clark lacks knowledge or information sufficient to form a belief

as to the truth of the remaining allegations in this paragraph, and therefore

those allegations are denied.

     131. Both Partnership U and Partnership V are managed by EcoVest
Management, LLC.

      Answer: On information and belief, deny.

      132. Units in Partnership U were sold to 11 customers, all of whom were
“friends and family” or “insiders” of EcoVest, including Alan Solon, Ralph Teal,


                                       71
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 72 of 156




Robert McCullough, and Claud Clark. Because units were sold to “friends and
family” or “insiders,” EcoVest did not utilize Triloma to manage the sales.

      Answer: On information and belief, Mr. Clark admits that there were

investors in Partnership U, including himself and other individuals with

whom he was friendly. Mr. Clark denies that he was “family” or an “insider”

of EcoVest. Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in this paragraph, and

therefore those allegations are denied.

       133. EcoVest employees worked with the various customers on the number
of units to purchase, including Claud Clark, Ralph Teal, and Graeme Black.
EcoVest employees informed them of the price of $3,110 per unit and that each
unit would yield “a 7.25 to 1 ratio on the Conservation side.” This ratio meant that
the customers would receive a tax deduction in the amount of $7.25 for every $1
invested. At least one of the customers was asked by an EcoVest employee to
backdate subscription documents for purchasing units in Partnership U.

      Answer: On information and belief, Mr. Clark admits that units in

Partnership U were offered at a price of $3,110 per unit and that he worked

with an employee of EcoVest when determining the number of units to

purchase. Mr. Clark further admits that he wired funds for his investment on

December 15, 2016, and that an EcoVest employee instructed him to date his

subscription agreement December 16, 2016. The remaining allegations in this

paragraph are denied.



                                          72
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 73 of 156




      134. On December 15, 2016, the private placement memorandum for
Partnership U was released for customers. Partnership U sold 945 units to the 11
customers, closing the transaction on December 20, 2016.

      Answer: On information and belief, Mr. Clark admits that he received a

private placement memorandum for Partnership U dated December 15, 2016.

Mr. Clark further admits that, as part of this litigation, he produced a copy of

that private placement memorandum, and the terms of that document speak

for themselves. Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in this paragraph, and

therefore those allegations are denied.

        135. On November 30, 2016, prior to the closing of the sale of units in
Partnership V, Partnership V executed a deed of conservation easement regarding
its real property in Duplin County, North Carolina, “to be effective on December
22, 2016.” Adam Lloyd signed the conservation easement deed on behalf of
Partnership V.

      Answer: The deed referenced in this paragraph speaks for itself. The

allegations are denied to the extent they are inconsistent with the deed.

      136. EcoVest, through Adam Lloyd, hired an appraiser in Tampa, Florida
to appraise the conservation easement. In an appraisal report dated February 10,
2017, the appraiser determined that the value of the conservation easement was
$22,550,000 as of December 22, 2016, the effective date of the easement.

      Answer: On information and belief, Mr. Clark admits that an appraiser

in Tampa, Florida appraised the fair market value of a perpetual

conservation easement on property owned by Partnership V. Mr. Clark

                                          73
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 74 of 156




further admits that in an appraisal report dated February 10, 2017, the

appraiser determined the fair market value of the perpetual conservation

easement to be $22,550,000 as of December 22, 2016. Mr. Clark lacks

knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in this paragraph, and therefore those allegations

are denied.

 Partnerships T and S
      137. On September 4, 2018, Partnership S was formed as a Delaware
limited liability company with the purpose of acquiring ownership interest in
Partnership T. Upon formation, Partnership S was wholly owned by EcoVest.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

       138. Partnership T was formed as a Delaware limited liability company on
December 13, 2018 for the purpose of acquiring and owning approximately 433.40
acres in Calhoun County, Texas.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

      139. Pursuant to a private placement memorandum dated November 19,
2018, Partnership S offered 945 units for sale to customers at a price of $21,485
per unit.


                                         74
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 75 of 156




      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

       140. Partnership S subsequently acquired approximately 95% of
Partnership T pursuant to the purchase agreement entered into by the former
owners of the Calhoun County Property and EcoVest. Pursuant to that purchase
agreement, Partnership S paid $5,330,102 to the former owners of the Calhoun
County Property. The former owners continued to maintain an approximately 5%
ownership interest in Partnership T and participate in the tax benefits claimed as a
result of the conservation easement.

      Answer: Mr. Clark admits that Partnership S acquired 95% interest in

Partnership T. Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in this paragraph, and

therefore those allegations are denied.

      141. The formation of Partnership T, Partnership S, the transactions
necessary for Partnership T to acquire the Calhoun County Property, for
Partnership S to acquire the former owners’ 95% interest in Partnership T, and the
donation of the conservation easement constituted steps in an integrated
transaction.

      Answer: Mr. Clark admits that Partnership S acquired 95% interest in

Partnership T. Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in this paragraph, and

therefore those allegations are denied.

       142. On or about October 2, 2018, Clark issued a preliminary appraisal
report, opining that as of October 2, 2018, the value of the conservation easement

                                          75
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 76 of 156




was $88,090,000. Clark furnished his preliminary opinion of value to EcoVest who
in turned furnished it to sellers of Partnership S who furnished it to customers.
Sellers and/or potential customers could request a copy of the appraisal for
“purposes of performing due diligence and review of this PPM” prior to
purchasing units of Partnership S.

      Answer: On information and belief, Mr. Clark admits that he prepared

an appraisal report dated January 20, 2019, estimating the fair market value

of a perpetual conservation easement on land owned by Partnership T. Mr.

Clark further admits that he furnished a draft of that appraisal report dated

October 17, 2018, which estimated the fair market value of a proposed

perpetual conservation easement on land located in Calhoun County, Texas to

be $88,090,000 as of October 17, 2018, and that the draft states, “I have

assumed that the easement has been filed as of this date of valuation. Upon the

filing of the easement, the date of donation will be updated to coincide.” Mr.

Clark denies the remaining allegations in this paragraph.

      143. On December 18, 2018, Partnership S closed the offering with the
customers paying a total of $20,303,325 for the 945 units.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

       144. EcoVest and its affiliates received approximately $7,457,619 of the
total $20,303,325 for various fees from the organization and sale of Partnership S
and Partnership T, including: (a) an arrangement fee of $400,000 paid to EcoVest

                                        76
       Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 77 of 156




Management; (b) annual management fees of $93,277 for an initial six-year term,
for a total of $559,661 paid to EcoVest Management; (c) a disposition fee of
$1,222,958 paid to EcoVest Management; and, (d) a development termination fee
of $5,275,000 paid to EcoVest Development.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

        145. In organizing and selling units in Partnership S, EcoVest used Triloma
Securities as its managing broker-dealer. Triloma Securities is a Florida limited
liability company operating out of Winter Park, Florida.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

       146. Triloma Securities served as an intermediary between EcoVest and
the front-line sellers of EcoVest syndicates. One of these front-line sellers, Seller
A, is a certified financial planner operating out of Jacksonville, Florida. Seller A
used a broker-dealer out of Atlanta, Georgia to become an authorized seller of
EcoVest syndicates.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

      147. Seller A sold 12 units of Partnership S to three different customers.




                                          77
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 78 of 156




      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

      148. In marketing and selling Partnership S, Seller A focused on the tax
benefits from the deduction, referring to EcoVest offerings as “year end tax
planning.” For example, Seller A made the following statements in December
2018:

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

            a.    “3 units [of Partnership S] is $64,455 which creates a
                  264,265.50 current year non-cash charitable donation.”

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this subparagraph, and therefore

those allegations are denied.

            b.    “The following is some background on a unique investment
                  opportunity that will create a current year tax deduction through
                  a conservation easement program.”

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this subparagraph, and therefore

those allegations are denied.

            c.    “Again, the $44,970 will create a $184,377 current year non-
                  cash charitable donation. Just in case [ ] isn’t able to use the full

                                        78
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 79 of 156




                   $184,377 deduction, there is a 15 year carry forward of the
                   deduction for tax purposes, which means all of it will end up
                   being used for deduction purposes.”

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this subparagraph, and therefore

those allegations are denied.

       149. EcoVest and its employees furnished documents and information to
Seller A that Seller A used in marketing and selling Partnership S and furnished to
his prospective customers, including the three customers who ultimately purchased
units in Partnership S.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

      150. One of Seller A’s customers, Customer 1, purchased 5 units of
Partnership S. Customer 1 indicated that the investment purpose was for a “tax
deduction” and that Customer 1’s investment objective was a “current year tax
deduction.”

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

     151. On December 21, 2018, Partnership T executed a conservation
easement on its Calhoun County, Texas property.

      Answer: On information and belief, Mr. Clark admits that there is a

conservation easement deed between Partnership T and a land trust effective

                                        79
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 80 of 156




December 21, 2018, and avers that the deed speaks for itself. Mr. Clark lacks

knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in this paragraph, and therefore those allegations

are denied.

      152. Consequently, on its tax return (Form 1065) for tax year 2018,
Partnership T reported a noncash charitable contribution deduction resulting from
the conservation easement in an amount of $88,372,000 which is flowed through to
its members, including Partnership S, which flowed through its portion of the
deduction to the ultimate customers of Partnership S.

      Answer: On information and belief, Mr. Clark admits that he was hired

by Partnership T to appraise a perpetual conservation easement for federal

income tax purposes, that his appraisal says so, and that he signed the

“Declaration of Appraiser” in Section B, Part III, of a Form 8283 verifying

the appraisal of a noncash charitable contribution made by Partnership T

with an appraised fair market value of $88,372,000. Mr. Clark lacks

knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in this paragraph, and therefore those allegations

are denied.

      153. Clark performed the final appraisal of Partnership T’s conservation
easement that was used to support the deduction reported by Partnership T and
flowed through to the ultimate customers.




                                       80
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 81 of 156




      Answer: On information and belief, Mr. Clark admits that he was hired

by Partnership T to appraise a perpetual conservation easement for federal

income tax purposes, that his appraisal says so, and that he signed the

“Declaration of Appraiser” in Section B, Part III, of a Form 8283 verifying his

appraisal for Partnership T. Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in this

paragraph, and therefore those allegations are denied.

Partnerships R and Q

      154. On or about July 6, 2018, Zak assisted in the formation of Partnership
Q, a Georgia limited liability company formed for the purpose of acquiring
approximately 98% of the ownership units of Partnership R.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied. As further response, Mr. Clark states that he does not

know what entity is “Partnership Q” or “Partnership R,” and Plaintiff has not

alleged that Mr. Clark was involved in any way with “Partnership Q” or

“Partnership R.”

      155. Partnership R, was formed on or about October 16, 2017, as Louisiana
limited liability company formed to own approximately 405.647 acres of real
property in St. Bernard Parish, Louisiana.




                                        81
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 82 of 156




      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied. As further response, Mr. Clark states that he does not

know what entity is “Partnership R,” and Plaintiff has not alleged that Mr.

Clark was involved in any way with “Partnership R.”

       156. By a private placement memorandum dated October 30, 2018,
Partnership Q initiated an offering of 990 units at a price of $22,234 per unit. The
private placement memorandum indicated that an appraiser had preliminarily
valued the conservation easement at $112,550,000.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied. As further response, Mr. Clark states that he does not

know what entity is “Partnership Q,” and Plaintiff has not alleged that Mr.

Clark was involved in any way with “Partnership Q.”

      157. Zak, her affiliates, and the former owner of the real property owned by
Partnership R conducted sales of the units in Partnership Q, utilizing their
“personal networks of friends, family, associates and their friends, family and
associates.”

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied. As further response, Mr. Clark states that he does not

know what entity is “Partnership Q” or “Partnership R,” and Plaintiff has not


                                         82
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 83 of 156




alleged that Mr. Clark was involved in any way with “Partnership Q” or

“Partnership R.”

      158. The offering concluded on or about December 19, 2018 with
Partnership Q selling approximately 978 units to 258 customers for a total of
$21,747,013.80.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied. As further response, Mr. Clark states that he does not

know what entity is “Partnership Q,” and Plaintiff has not alleged that Mr.

Clark was involved in any way with “Partnership Q.”

      159. By deed dated December 28, 2018, Partnership R executed a
conservation easement servitude on its property in St. Bernard Parish, Louisiana.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied. As further response, Mr. Clark states that he does not

know what entity is “Partnership R,” and Plaintiff has not alleged that Mr.

Clark was involved in any way with “Partnership R.”

        160. The appraiser issued a final appraisal on or about March 12, 2019, that
valued the easement at $112,305,000 as of December 28, 2018, which was used to
support the noncash charitable contribution deduction reported by Partnership R on
its tax return for tax year 2018 which was flowed through Partnership Q to the
ultimate customers. The appraised value resulted in a ratio of approximately 5.2 to
1, meaning that a customer received approximately $5.20 of tax deductions for
every dollar used to purchase a unit in Partnership Q.

                                        83
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 84 of 156




      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied. As further response, Mr. Clark states that he does not

know what entity is “Partnership Q” or “Partnership R,” and Plaintiff has not

alleged that Mr. Clark was involved in any way with “Partnership Q” or

“Partnership R.”

      161. Zak earned substantial fees in assisting in the transaction involving
Partnership R and Q, including a conservation consulting fee of $200,000 and a
portion of the management fee.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied. As further response, Mr. Clark states that he does not

know what entity is “Partnership Q” or “Partnership R,” and Plaintiff has not

alleged that Mr. Clark was involved in any way with “Partnership Q” or

“Partnership R.”

              In Organizing, Promoting, and Selling (or Assisting in
             the Organization, Promotion and Sale of) Conservation
             Easement Syndicates, Defendants Made Statements that
             Defendants Knew or Had Reason to Know Were False

      162. Defendants’ collective 138 conservation easement syndications
involve real property, primarily vacant and unimproved parcels, in the states of
Alabama, California, Florida, Georgia, Indiana, Kentucky, Louisiana, North
Carolina, South Carolina, Tennessee, and Texas. At least 39 of those syndicates
involved real property in the State of Georgia.

                                        84
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 85 of 156




      Answer: Mr. Clark admits that he has appraised conservation

easements at issue in this case located in Alabama, Georgia, Kentucky, North

Carolina, South Carolina, Tennessee, and Texas. Mr. Clark lacks knowledge

or information sufficient to form a belief as to the truth of the remaining

allegations in this paragraph, and therefore those allegations are denied.

       163. Defendants have directly or indirectly sold interests in these 138
conservation easement syndicates to thousands of customers (although some
customers purchased interests in multiple conservation easement syndicates) from
at least 45 different states and the District of Columbia. These 138 conservation
easement syndicates reported in excess of $3 billion in charitable contribution
deductions arising from the conservation easements on their federal tax returns
(Forms 1065), which were intended to be passed through to the individual
customers who would use these deductions to reduce their federal tax liabilities.

      Answer: To the extent these allegations are directed at Mr. Clark, they

are denied. Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in this paragraph, and

therefore those allegations are denied.

      164. In organizing, promoting, and selling (or assisting in the organization,
promotion, and sale of) the 138 conservation easement syndicates, Defendants Zak,
EcoVest, Solon, McCullough, and Teal made statements (or caused others to make
statements) regarding the availability of qualified conservation contribution
deductions a customer could claim as a result of participating in the conservation
easement syndication scheme. Similar to the statements outlined above in
promoting the specific examples, these Defendants marketed the conservation
easement syndicates as a way for a customer to participate in tax benefits by
becoming a “partner” in or “part-owner” of an LLC that would donate a
conservation easement.


                                          85
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 86 of 156




      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

      165. In organizing, promoting, and selling (or assisting in the organization,
promotion, and sale of) the 138 conservation easement syndicates, all Defendants
made or furnished statements about the amount of a qualified conservation
contribution deduction that would be available to customers if they invested in a
conservation easement syndicate. These statements were based on the appraisals
and/or opinions of value prepared by Clark or another real estate appraiser.

      Answer: Deny.

      166. Defendants Zak, EcoVest, Solon, McCullough, and Teal marketed the
conservation easement syndication scheme through word of mouth as well as
through broker/dealers, financial advisors, return preparers, CPAs, and other
individuals. Defendant Clark knew that his opinions of value were being used to
market the conservation easement syndicates. Further, Defendant Clark knew or
had reason to know how the syndicates were structured and being marketed and
sold and that his statements of value and the statements of value he caused others
to make were false.

      Answer: Deny.

Specific Statements by Zak

      167. Defendant Zak uses websites and social media sites to promote the
abusive conservation easement syndication scheme, including the website of her
wholly owned entity, Forever Forests. Zak publishes “success stories” on the
Forever Forests’ website, all of which describe the availability of federal income

                                         86
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 87 of 156




tax deductions as a primary purpose for purchasing an interest in a conservation
easement syndicate.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. The Forever

Forests website speaks for itself. To the extent any further response is deemed

required, Mr. Clark lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

      168. One “success story” example Zak publicizes on her website, “The
Conservation Facilitator,” describes a specific transaction between Ms. A and Mr.
B (the names on the website have been shortened to initials in this Complaint):

       The sale of Ms. A[ ]’s company in January generated an ordinary
       income windfall profit. She contacted Forever Forests who
       introduced her to another of their clients, Mr. B[ ]. With the help of
       Forever Forests, Mr. B[ ] had earlier evaluated the possibility of
       permanently preserving his timber tract and a qualified appraiser had
       estimated the amount of federal income tax deductions that could be
       claimed if the property were to be conserved. Unfortunately, Mr. B[ ]
       was unable to utilize all of the deductions. Ms. A[ ] offered to
       purchase a significant share of his ownership interests in the property
       while agreeing that Mr. B[ ] could retain managerial control. After
       closing, the partners agreed to preserve the property through the
       grant of a conservation easement. Ms. A[ ] offset 50% of her
       windfall profit using her share of the tax benefits whose cash value
       was more than 30% in excess of her purchase price. After a few
       years, Mr. B[ ] repurchased Ms. A[ ]’s shares and the partnership
       dissolved.


                                        87
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 88 of 156




 See, http://foreverforests.net/index.php/success-stories/ last accessed on
 December 13, 2018.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. The Forever

Forests website speaks for itself. To the extent any further response is deemed

required, Mr. Clark lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

       169. Defendant Zak, in promoting her services and her company, Forever
Forests, prepared promotional materials that were distributed by her and others in
organizing, promoting, and selling the conservation easement syndicates. In one of
these promotional documents, Zak stated that “[a]n owner who wishes to conserve
their property but cannot utilize all of the deductions may choose to put the
property’s ownership into a partnership prior to the placement of a conservation
easement on the property. The generated deductions are then shared
proportionately between the partners. … Partners also receive sufficient tax
benefits to offset their investment and realize a meaningful return.”

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

                                         88
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 89 of 156




       170. In that same promotional document, Defendant Zak advises
prospective customers that they can redirect some of their “tax dollars into a pre-
structured Conservation Partnership” allowing them to “cut [their] taxes by 30% to
50% (or more).” Zak also assures her customers that “[the Partnership] project
structure allows for the tax savings to be shared among the owners in place at the
time the easement is granted.” Defendant Zak shared these promotional materials
with prospective customers and with others who furnished the promotional
materials to prospective customers.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

      171. Defendant Zak also promoted and sold specific conservation easement
syndicates as a registered representative of broker-dealers, including the Strategic
Financial Alliance. In selling the syndicates as a registered representative, Zak and
her agents or employees told prospective customers about the tax benefits they
could receive by purchasing an interest in the syndicate. Zak frequently promoted
new conservation easement syndicates to individuals who had previously
purchased interests in an earlier conservation easement syndicate. Zak and her
agents or employees promoted and sold several conservation easement syndicates
that were “all being offered at a pricing ratio of 1:4.25, so that for each dollar
invested the partner receives $4.25” in tax deductions. At least one of these
conservation easement syndicates offering this ratio was organized by EcoVest.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

                                         89
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 90 of 156




response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

       172. Defendant Zak continues to engage in the organizing, promoting, and
selling (or assisting in the organization, promotion or sale of) the conservation
easement syndicates. For example, Zak has been marketing a conservation
easement syndicate involving real property in the state of Florida since at least
December 2016. In promoting the conservation easement syndicate offering to
prospective customers, Zak made the following statements:




      (Emphasis in original.)

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark admits that he has seen the quoted

language before, but Mr. Clark lacks knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in this paragraph,

and therefore those allegations are denied.



                                        90
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 91 of 156




       Specific Statements by EcoVest, Solon, McCullough and Teal

       173. Defendant EcoVest, as an organizer of conservation easement
syndicates, prepared marketing materials and offering documents outlining the
structure of the transaction and tax deductions a customer could expect for
purchasing an interest in a specific syndicate. Defendant EcoVest furnished these
documents and the statements contained therein to prospective customers or to
broker-dealers who disseminated them to prospective customers.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

       174. Defendant EcoVest continues to organize conservation easement
syndicates, directly or indirectly, by organizing, promoting, and selling (or
assisting in the organization, promotion, or sale of) interests in more than one
conservation easement syndicate in each of 2016, 2017, 2018, and 2019.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.


                                         91
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 92 of 156




       175. Defendants Solon, McCullough, and Teal, in their capacity as owners,
directors, officers, and/or employees of EcoVest organized, promoted, and sold (or
assisted in the organization, promotion, and sale of) EcoVest conservation
easement syndicates. Defendants Solon, McCullough, and Teal, directly or
indirectly, prepared (or assisted in the preparation of) the marketing materials and
offering packages for EcoVest conservation easement syndicates. Defendants
Solon, McCullough, and Teal furnished (or caused others to furnish) these
marketing materials and offering packages to prospective customers and made
statements regarding the allowance and amount of tax deductions that a customer
could receive for purchasing an interest in an EcoVest conservation easement
syndicate.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

      176. In the marketing materials and offering documents for the EcoVest
conservation easement syndicates, Defendants EcoVest, Solon, McCullough, and
Teal made statements and caused others to make statements that were false or
fraudulent, including:

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information



                                         92
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 93 of 156




sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

             a.    That the syndicates would qualify as partnerships for federal tax
                   purposes, and;

      Answer: This subparagraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this

subparagraph, and therefore those allegations are denied.

             b.    That the customers would be entitled to their pro rata portion of
                   the charitable contribution deduction arising from the
                   conservation easement in proportion to their ownership interests
                   in the syndicates.

      Answer: This subparagraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this

subparagraph, and therefore those allegations are denied.




                                         93
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 94 of 156




      177. EcoVest also used marketing materials prepared by a law firm in
organizing, promoting and selling its conservation easement syndicates including
one document copyrighted in 2013 entitled, “Conservation Easement Overview.”

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

       178. The Conservation Easement Overview, which EcoVest furnished to
its customers, included background information on conservation easements and a
summary of the tax benefits one could expect to receive from participating in a
conservation easement syndicate because “[t]he use of partnership structures can
allow, under the right circumstances, the maximum use of tax benefits attributable
to a conservation easement deduction.”

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.




                                        94
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 95 of 156




      179. In the “Conservation Easement Overview,” the analysis continued,
explaining that:

            Many landowners are not able to take advantage of a
            deduction for a conservation easement on their property
            because they lack sufficient income. However, there are
            high-income taxpayers willing to invest in land owning
            entities if they can receive the benefit of a conservation
            easement deduction. This matching of interests allows
            preservation of the land on terms satisfactory to all and
            increases the amount of land preserved by fully utilizing
            the tax incentives of section 170(h).

            …

            …Below is an example of how this works:

            Assume that Mr. Jones [] owns the property with his son,
            Casey, in a partnership, and assume that Mr. Jones and
            Casey each have an annual adjusted gross income of only
            $50,000. If Mr. Jones and Casey were to donate a
            conservation easement over their property, they would
            likely be unable to fully utilize the $9 million deduction
            attributable to an easement donation because of the
            deduction limitations discussed above (Mr. Jones and
            Casey would each be limited to deducting $25,000 of the
            $9 million deduction in the year of donation, and roughly
            the same amount for each carryover year afterward).
            However, if Mr. Jones and Casey admitted other high-
            income investors into their partnership by selling them
            LLC interests, and the partnership subsequently elected to
            donate an easement over the property, the investors would
            be able to share in the deduction. Thus, the partnership
            structure, and the admission of additional partners, can
            enable the tax benefits attributable to a conservation
            easement donation to be fully utilized.



                                        95
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 96 of 156




      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

EcoVest’s Nation-Wide Sales Network Sold the Syndicates as Tax Deals

      180. Starting in 2015 and continuing to present, EcoVest organized
conservation easement syndicates that were sold as private placement offerings
(securities) exempt from Registration, or Form D offerings.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

      181. On February 19, 2015, EcoVest entered into a dealer-manager
agreement with Triloma Financial Group for Triloma Securities, a subsidiary of
Triloma Financial Group, to operate as EcoVest’s managing broker-dealer.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

       182. Triloma Financial Group and Triloma Securities, as identified above,
are organized as limited liability companies under the laws of the state of Florida
with their principal place of business in Winter Park, Florida.


                                         96
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 97 of 156




      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

      183. As part of the agreement, Triloma agreed to “serve as the [EcoVest’s]
managing dealer and will raise equity capital through a syndicate of participating
broker-dealers and registered investment advisors on a best efforts basis. Triloma
Securities will form and manage the syndicate, and EcoVest will have final
authority on which broker-dealers and RIAs will be included within the syndicate.
Representatives from both Triloma and EcoVest will be available to support
Triloma Securities’ marketing and placement process, including onsite sales
education for Triloma Securities wholesalers in Orlando and field visits with
Triloma Securities wholesalers and key accounts.”

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

      184. The agreement also contemplated that EcoVest was to oversee the
preparation of private placement memoranda and related documents for each
Syndicate as well as draft customer communications and receive all customer calls.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

     185. EcoVest relied upon Triloma and the front-line sellers to accurately
market and describe the conservation easement syndicates.




                                        97
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 98 of 156




      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

      186. The agreement contemplated that Triloma would receive fees for
being the managing broker-dealer, which was later determined to be approximately
4.5% of each EcoVest syndicate offering total.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

       187. Triloma is approved to sell investments in all fifty states plus the
District of Columbia and Puerto Rico.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

       188. Starting in 2015 and continuing, Triloma recruited and authorized
front-line sellers to sell EcoVest syndicates. In an email dated September 24, 2015,
Triloma employees described EcoVest syndicates as an opportunity where
“[i]nvestors can receive a 4:1 AGI tax deduction when investing; raw land is
acquired and donated to the US Government land trust.”

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.



                                         98
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 99 of 156




      189. Between 2015 and 2017, the front-line sellers authorized through
Triloma sold approximately $413,728,796 of EcoVest conservation easement
syndicates to customers.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

       190. As described above, the front-line sellers affiliated with a broker-
dealer to become authorized to sell EcoVest syndicates. The front-line sellers were
located in 28 different states and affiliated with broker-dealers in 17 states. The
front-line sellers were not required to be – and in many cases were not – located in
the same state as their affiliated broker-dealer.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

       191. For example, three front-line sellers (in one firm) in Idaho, registered
as investment advisors, affiliated with a broker-dealer in Atlanta, Georgia for the
purpose of selling EcoVest syndicates. Similarly, a firm in Virginia, with at least
three front-line sellers, affiliated with the same broker-dealer in Atlanta, Georgia.
Another example, a firm with at least two front-line sellers with their offices in
Colorado, affiliated with a broker-dealer out of Texas in order to sell EcoVest
syndicates. EcoVest’s sales network – as recruited and authorized by Triloma –
allowed it to reach front-line sellers and customers on a nationwide basis.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.



                                          99
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 100 of 156




      192. The front-line sellers, when promoting and selling EcoVest
syndicates, focused on the tax benefits of the transactions and made statements
about tax benefits that a customer would receive for purchasing units of a
syndicate.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

       193. For example, the firm in Colorado, Firm B, through its front-line
sellers, made the following claims:

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

            a.     “When done correctly, it won’t be denied by the IRS. Typical
                   worst case is that the valuation gets lowered and you would see
                   less in tax savings but still have a positive savings.”

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this subparagraph, and therefore

those allegations are denied.

            b.     “~$228k of tax savings on a $250k investment is ~91% return
                   on investment. Offers lots of room for a potential valuation
                   adjustment if that were to happen.”




                                        100
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 101 of 156




      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this subparagraph, and therefore

those allegations are denied.

             c.    “[T]he EcoVest strategy offers a 4.1x charitable deduction on
                   investment. Ie. $100k investment equals $410k charitable
                   deduction (via K-1) at the federal and state levels. We’ve had
                   great success with the CPA community once they’ve vetted the
                   company and strategy for our high income earners with AGI of
                   $400k and up. The investment minimums are around $50k. It
                   comes down to how much of a charitable deduction you can use
                   each year. As you know, we can deduct up to 50% of Adjusted
                   Gross Income (AGI) so basically take the estimated AGI and
                   divide by 2. Then take that number and divide by 4.1 to figure
                   out approximately how much you can invest to maximize the
                   deduction. (Ie. $7700k income divided by 2 equals $350k
                   maximum charitable deduction (for non-cash). Then $350k
                   divided by 4.1 equals $85k target investment in the strategy).

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this subparagraph, and therefore

those allegations are denied.

       194. Firm B sold over $8,000,000 of units in EcoVest syndicates between
2016 and 2018. One seller at Firm B even personally invested in at least one
EcoVest syndicate, purchased $51,000 of units, claimed a $228,203 noncash
charitable contribution deduction resulting in $85,000 of tax savings, and used his
own investment to market and sell EcoVest syndicates.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

                                        101
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 102 of 156




      195. Between 2015 and 2017, the three sellers in Idaho at Firm C sold over
$47 million of units of EcoVest syndicates, or over 10% of the total sales of units
in EcoVest syndicates in that timeframe.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

      196. The three sellers at Firm C focused on the tax benefits of the
transactions and communicated as such to EcoVest when explaining why one
customer only wished to buy one unit in a given year because of his “tax situation”
and for explaining that a customer wanted to reduce his purchase by two units
because he had an unexpected loss for tax purposes.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

     197. Other front-line sellers also made statements about the tax benefits in
promoting and selling EcoVest syndicates, including statements such as:

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

            a.     “I’m investing in this personally as a tax shelter.”

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this subparagraph, and therefore

those allegations are denied.

                                        102
     Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 103 of 156




            b.    “[W]e are coming to the end of the year and people are starting
                  [to] look at their tax situation, if you are having to pay some
                  state and federal taxes, I have a way to reduces [sic] those taxes
                  with and [sic] investment that will roll forward every year for
                  the next fifteen years if not used all in the year the money is
                  deposited. The tax deduction is a 4:10 ratio, for every $10k
                  dollars contributed it will give you $50k dollars in deduction.”

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this subparagraph, and therefore

those allegations are denied.

            c.    “[ ] with Triloma is coming into town to go over the Ecovest
                  (tax deduction) offerings.”

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this subparagraph, and therefore

those allegations are denied.

            d.    “I have also attached an analysis we performed for a prospect
                  (all identifying information has been redacted and some
                  numbers changed so they are not exactly alike) to give you an
                  idea of the tax savings afforded by the investment.” The
                  attachment is excerpted below:




                                       103
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 104 of 156




      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this subparagraph, and therefore

those allegations are denied.

    198. Starting no later than 2015, EcoVest employees, including Robert
McCullough, hosted or attended meetings with these front-line sellers and their

                                       104
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 105 of 156




customers to discuss the EcoVest syndicates. Those meetings occurred in locations
such as South Carolina, Florida, Utah, California, Arizona, and Idaho.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

        199. EcoVest employees also frequently participated in phone calls with
the front-line sellers or their customers, and fielded emails and drafted responses to
the front-line sellers and/or their customers. These questions and conversations
included questions about the tax benefits and economic substance of their
transactions, along with questions and concerns by CPAs or return preparers that
their transactions could not deliver the promised tax benefits.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

       200. EcoVest and its employees also conducted training sessions about
their syndicates and how to sell them.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

Defendants’ Conducted the Syndication Scheme Nationwide
      201. While the real property underlying the conservation easement
syndicates at issue is mainly located in the southeastern United States, Defendants
operated on a nationwide basis, promoting and selling to customers all throughout
the country in a variety of ways.


                                         105
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 106 of 156




      Answer: To the extent these allegations are directed at Mr. Clark, they

are denied. Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in this paragraph, and

therefore those allegations are denied.

      202. EcoVest utilized Triloma to reach at least 200 front-line sellers and 37
broker-dealers located in 33 different states throughout the country.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

      203. Zak utilized a network of financial advisors, law firms, tax return
preparers, and other friends and family to sell her syndicates. In 2018, Zak’s
network including nearly 300 affiliated sellers in 29 different states: Arizona,
California, Colorado, Connecticut, Florida, Georgia, Idaho, Illinois, Indiana,
Kentucky, Louisiana, Maine, Maryland, Massachusetts, Missouri, Nebraska New
Jersey, New York, North Carolina, North Dakota, Ohio, Oregon, Pennsylvania,
South Carolina, Tennessee, Texas, Utah, Vermont, Washington.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

       204. Defendants also utilized service providers throughout the country. For
example, EcoVest uses DST Systems, Inc., a company based in Kansas City,
Missouri, as its transfer agent. Customers submit paperwork through their front-
line seller to DST Systems to purchase units in an EcoVest syndicate.




                                       106
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 107 of 156




      Answer: To the extent these allegations are directed at Mr. Clark, they

are denied. Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in this paragraph, and

therefore those allegations are denied.

      205. EcoVest also pays for reports to be completed for the front-line sellers
from at least two different companies: FactRight and Mick Law Group.
FactRight’s principal place of business is Eden Prairie, Minnesota while Mick Law
Group’s is Omaha, Nebraska.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

      206. Zak’s entity, Forever Forests, has other officers, including a vice
president, James Sullivan, who is located in and works from Florida on these
syndicates.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

      207. One of Zak’s sellers and partners in conservation easement syndicates,
Charles Tiano, is located in and works from California on these syndicates.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.


                                        107
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 108 of 156




      208. Both Mr. Sullivan and Mr. Tiano assist Zak in the sale of her
conservation easement syndicates and assist her in growing her sales network.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

      209. Zak also used service providers throughout the country to assist in the
organization, promotion, and sale of conservation easement syndicates, including
Centaurus Legal Services in Schaumburg, Illinois for legal services and RESPEC,
a consulting company on mining and geological issues, with corporate
headquarters in Rapid City, South Dakota and a consultant based out of Lexington,
Kentucky.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

                 Defendants knew or had reason to know that their
             statements about securing tax benefits, namely charitable
                       contribution deductions, were false.

      210. As described herein, Defendants’ conservation easement syndication
scheme relies upon the use of an entity taxed as a partnership to pass tax
deductions through to the customers who purchase ownership units of a
conservation easement syndicate.

      Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme.” The remaining allegations of this paragraph are denied.

      211. In organizing, promoting, selling, and/or opining on the conservation
easement syndication scheme, Defendants Zak, EcoVest, Solon, McCullough, and
Teal made statements regarding the allowance of the federal tax deductions that

                                       108
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 109 of 156




they knew, or had reason to know, were false or fraudulent as to material matters.
These statements include those described herein about the syndicate qualifying as a
partnership for federal tax purposes, that the donations qualify as “qualified
conservation contributions,” and that the customers are entitled to a portion of the
charitable contribution deduction by virtue of their ownership units in the
syndicate.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

       212. Among other things, Defendants Zak, EcoVest, Solon, McCullough,
and Teal knew or had reason to know that the customers were not entitled to the
charitable contribution deductions claimed because:

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

            a.     The conservation easement syndicates exist solely as a conduit
                   for selling tax deductions;


                                        109
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 110 of 156




      Answer: This subparagraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this

subparagraph, and therefore those allegations are denied.

             b.    The conservation easement syndicates are shams;

      Answer: This subparagraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this

subparagraph, and therefore those allegations are denied.

             c.    The conservation easement syndicates lack economic
                   substance;

      Answer: This subparagraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information



                                        110
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 111 of 156




sufficient to form a belief as to the truth of the allegations in this

subparagraph, and therefore those allegations are denied.

             d.    The conservation easement syndicates are not organized for the
                   purpose of carrying on of a business or joint venture;

      Answer: This subparagraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this

subparagraph, and therefore those allegations are denied.

             e.    The conservation easement syndicates do not contribute a
                   qualified real property interest as required to be a valid
                   “qualified conservation contribution”; and

      Answer: This subparagraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this

subparagraph, and therefore those allegations are denied.

             f.    The conservation easement donations are not made exclusively
                   for conservation purposes.


                                        111
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 112 of 156




      Answer: This subparagraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this

subparagraph, and therefore those allegations are denied.

       213. Defendants also made or furnished gross valuation overstatements
about the value of the conservation easement syndicate units, the value of the
conservation easements and associated value of the tax benefits to be received
from that easement by each customer. Defendants knew or had reason to know that
their statements were based on improper and overvalued appraisals. Defendants
knew or had reason to know that the appraisals relied upon inappropriate
assumptions, data, and methodology and otherwise failed to comply with the
Internal Revenue Code and regulations thereunder. As a result, Defendants knew
or had reason to know that the valuation statements they made were false as well as
gross valuation overstatements.

      Answer: Deny, and aver that none of Mr. Clark’s appraisals have been

found to have a gross valuation misstatement.

Defendants Knew or Had Reason to Know That the Conservation Easement
Syndicates Lack Economic Substance and Are Shams

       214. In the tax context, the term “partnership” includes a syndicate, group,
pool, joint venture, or other unincorporated organization through or by means of
which any business, financial operation, or venture is carried on, and which is not,
a corporation or a trust or estate. However, if the partnership is organized with no
business purpose other than tax avoidance, the partnership lacks economic
substance and/or is a sham.



                                        112
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 113 of 156




      Answer: This paragraph contains legal assertions to which no response

is required. To the extent that allegations in this paragraph are in any way

inconsistent with the law, those allegations are denied.

       215. Defendants Zak, EcoVest, Solon, McCullough, and Teal knew, or had
reason to know that: (1) the syndicates they organized, promoted, sold, and/or
opined on had no business purpose other than tax avoidance; (2) the customers did
not join together for the purpose of carrying on a business and sharing in the profits
or losses or both of that business; and, (3) the syndicates lack economic substance
and are shams.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

     216. For example, Defendants Zak, EcoVest, Solon, McCullough, and Teal
knew or had reason to know that:

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information




                                         113
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 114 of 156




sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

             a.    the syndicates did not have ongoing business ventures, the
                   syndicates did not expect to generate any profits, and the
                   customers did not anticipate any distributions from the
                   syndicates;

      Answer: This subparagraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this

subparagraph, and therefore those allegations are denied.

             b.    the partners’ only return on investment came in the form of tax
                   benefits;

      Answer: This subparagraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this

subparagraph, and therefore those allegations are denied.

             c.    the partners were not required to make any additional capital
                   contributions to the syndicates and the syndicate was not

                                        114
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 115 of 156




                   funded (and had no financing plans or capability) for anything
                   other than donating a conservation easement on the real
                   property;

      Answer: This subparagraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this

subparagraph, and therefore those allegations are denied.

             d.    the only asset the syndicate had was the real property upon
                   which the conservation easement was placed;

      Answer: This subparagraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this

subparagraph, and therefore those allegations are denied.

             e.    the manager of the syndicate had the ability to dispose of that
                   only asset (without the approval of the partners) after a period
                   of years after the conservation easement is granted;

      Answer: This subparagraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

                                        115
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 116 of 156




relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this

subparagraph, and therefore those allegations are denied.

             f.    the investment risks outlined by the syndicate focused primarily
                   on the tax consequences that could result from the IRS auditing
                   the conservation easement donation; and

      Answer: This subparagraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this

subparagraph, and therefore those allegations are denied.

             g.    the syndicate had a specific term or otherwise included
                   termination provisions or provisions for the customers to exit
                   the syndicate after a period of years and were marketed as a
                   limited term investment.

      Answer: This subparagraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information



                                        116
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 117 of 156




sufficient to form a belief as to the truth of the allegations in this

subparagraph, and therefore those allegations are denied.

      217. Defendants knew or had reason to know that the sale of federal tax
deductions is prohibited and created a structure in an attempt to avoid this
prohibition. Defendants’ conservation easement syndication scheme is nothing
more than a thinly veiled attempt to facilitate the sale of federal tax deductions by a
person who cannot fully utilize them to people who can. Defendants knew or had
reason to know that the use of a partnership or other pass-through entity was the
only way to otherwise attempt to avoid the prohibition on selling federal tax
deductions.

      Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme.” The remaining allegations of this paragraph are denied.

      218. As such, Defendants knew or had reason to know that the statements
they made or furnished (and the statements they caused others to make or furnish)
regarding the allowance of the deductions from the conservation easement
syndicates or the securing of other tax benefits by reason of purchasing interests in
the conservation easement syndicates were false or fraudulent as to a material
matter. This includes statements made or furnished by Defendants and others about
the partnership structure being “proper,” and a customer’s entitlement to federal
tax deductions by purchasing an interest in a conservation easement syndicate.

      Answer: Deny.

       219. The purported “election” or “vote” by the participants was intended to
provide a patina of legitimacy to the offering as a “real estate opportunity.” But in
reality, Defendants structured these deals to drastically reduce – and even eliminate
– any chance that the development option would be selected. And true to form,
none of the deals any Defendant has ever organized has resulted in the selection of
the development option.

      Answer: Deny.



                                         117
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 118 of 156




       220. Defendants purposefully designed and structured the deals to ensure
that they generated tax benefits and not economic returns. In addition to marketing
and promoting the deals as tax shelters, Defendants routinely advised customers to
choose the conservation (not development) option, structured the voting process to
encourage donation, anticipated the additional fees generated by the conservation
option, determined the sales price of the deals based upon the conservation option,
paid commissions presuming the conservation option would be selected, and
contracted with the land trusts with the expectation of conservation. As a result, all
of the deals Defendants organized resulted in tax benefits, not economic returns,
being generated.

      Answer: Deny.

Defendants Knew or Had Reason to Know that the Conservation Easement
Donations Were Not “Qualified Conservation Contributions”

      221. Before a taxpayer qualifies for a noncash charitable contribution
deduction arising from a “qualified conservation contribution” or conservation
easement, several criteria must be met. In particular,

      Answer: This paragraph contains legal assertions to which no response

is required. To the extent that allegations in this paragraph are in any way

inconsistent with the law, those allegations are denied.

             a.     the contribution must be of a “qualified real property interest”;
                    if the real property interest is a restriction on the use of the
                    property, as is the case with the conservation easements at issue
                    in this Complaint, that restriction must be granted in perpetuity;

      Answer: This subparagraph contains legal assertions to which no

response is required. To the extent that allegations in this subparagraph are in

any way inconsistent with the law, those allegations are denied.



                                         118
     Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 119 of 156




            b.    the contribution must be made exclusively for conservation
                  purposes, and the easement must incorporate legally
                  enforceable restrictions on the property at issue that will
                  prevent uses of the retained interest in the property that are
                  inconsistent with the “conservation purpose” of the
                  contribution, and must run in perpetuity;

      Answer: This subparagraph contains legal assertions to which no

response is required. To the extent that allegations in this subparagraph are in

any way inconsistent with the law, those allegations are denied.

            c.    where a donor of a conservation easement retains rights to the
                  property subject to the easement which could impair the
                  conservation interests, the donor is required to document the
                  condition of the property at the time of the gift, commonly
                  referred to as the “baseline documentation” that presents an
                  accurate representation of the protected property at the time of
                  the transfer; and

      Answer: This subparagraph contains legal assertions to which no

response is required. To the extent that allegations in this subparagraph are in

any way inconsistent with the law, those allegations are denied.

            d.    the conservation easement’s value must be determined by a
                  “qualified appraiser,” and the appraisal must be a “qualified
                  appraisal” prepared in accordance with generally accepted
                  appraisal standards.

      Answer: This subparagraph contains legal assertions to which no

response is required. To the extent that allegations in this subparagraph are in

any way inconsistent with the law, those allegations are denied.


                                       119
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 120 of 156




      222. Defendants knew or had reason to know that the conservation
easements granted by the conservation easement syndicates did not qualify as
“qualified conservation contributions.” For instance, Defendants knew or had
reason to know:

      Answer: Deny.

            a.    the syndicates did not donate a “qualified real property interest”
                  because the property subject to the conservation easement could
                  be modified;

      Answer: Deny.

            b.    the syndicates retained or reserved rights to the property that
                  were inconsistent with the conservation purpose(s) of the
                  conservation easement;

      Answer: Deny.

            c.    the syndicates did not properly document the condition of the
                  property at the time of the donation; and/or

      Answer: Deny.

            d.    the appraiser was not a “qualified appraiser” and did not
                  prepare a “qualified appraisal” as required by the Internal
                  Revenue Code and regulations thereunder.

      Answer: Deny.

      223. Defendants made or furnished statements (or caused others to make or
furnish statements) regarding the allowance of the “qualified conservation
contribution” or securing of other tax benefits from the “qualified conservation
contribution” that they knew or had reason to know were false or fraudulent.

      Answer: Deny.




                                       120
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 121 of 156




Defendants Made or Furnished or Caused Others to Make or Furnish Gross
Valuation Overstatements

       224. When valuing a conservation easement for purposes of claiming a
federal tax deduction, an appraiser must determine the easement’s “fair market
value” as of the date of the contribution. “Fair market value” is defined as “the
price at which the property would change hands between a willing buyer and a
willing seller, neither being under any compulsion to buy or sell and both having
reasonable knowledge of relevant facts.”

      Answer: Mr. Clark admits that the value of a charitable contribution of

a perpetual conservation restriction is the fair market value of the perpetual

conservation restriction at the time of the contribution. Mr. Clark admits that

the definition of “fair market value” quoted in the second sentence of this

paragraph is the general definition provided in 26 C.F.R. § 1.170A-1(c), but

avers that the valuation of perpetual conservation restrictions is governed

by 26 C.F.R. § 1.170A-14(h)(3). The remaining allegations of this paragraph

are denied.

      225. The Treasury Regulations set forth additional guidance for
determining the fair market value of a perpetual conservation restriction on a given
property as of the date of the contribution:

       If there is a substantial record of sales of easements comparable to
       the donated easement (such as purchases pursuant to a governmental
       program), the fair market value of the donated easement is based on
       the sales price of such comparable easements. If no substantial
       record of market-place sales is available to use as a meaningful or
       valid comparison, as a general rule (but not necessarily in all cases)
       the fair market value of a perpetual conservation restriction is equal
       to the difference between the fair market value of the property it

                                        121
       Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 122 of 156




        encumbers before the granting of the restriction and the fair market
        value of the encumbered property after the granting of the
        restriction.

26 C.F.R. § 1.170A-14(h)(3)(i) (emphasis added).

       Answer: Mr. Clark denies that the cited regulation sets forth

“additional” guidance for determining the fair market value of a perpetual

conservation restriction and avers that 26 C.F.R. § 1.170A-14(h)(3) speaks

for itself.

       226. The applicable regulations further provide that the analysis of a
property’s fair market value before and after the contribution of a conservation
easement must be based on the property’s “highest and best use.” A property’s
“highest and best use” is the reasonable and probable use that supports the highest
present value of the property. Appraisers generally determine “highest and best
use” by considering uses for the property that are: (1) physically possible; (2)
legally permissible; and (3) financially feasible. Then, the appraiser must
determine which of those uses is the maximally productive use of the property, or
creates the highest value of the property. This use is then the “highest and best use”
of the property.

       Answer: Mr. Clark denies that this paragraph accurately

paraphrases 26 C.F.R. § 1.170A-14(h)(3)(ii) and avers that the regulation

speaks for itself. Mr. Clark admits that physical possibility, legal

permissibility, financial feasibility, and maximal productivity are the relevant

considerations for determining the highest and best use of property. The

remaining allegations of this paragraph are denied.



                                         122
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 123 of 156




       227. The analysis of a property’s fair market value before and after the
contribution of a conservation easement must also take into account “how
immediate or remote the likelihood is that the property, absent the restriction,
would in fact be developed, as well as any effect from zoning, conservation, or
historic preservation laws that already restrict the property’s potential highest and
best use.” 26 C.F.R. § 1.170A-14(h)(3)(ii). Indeed, there may be instances where
the grant of a conservation easement may have no material effect on the value of
the property or may in fact serve to enhance, rather than reduce, the value of the
property; in such instances, no deduction would be allowable. Id. The highest and
best use analysis in an appraisal is critical in determining fair market value.

      Answer: Mr. Clark admits that 26 C.F.R. § 1.170A-14(h)(3)(ii)

addresses the fair market value of property before and after a perpetual

restriction, and avers that the regulation speaks for itself. Mr. Clark admits

that highest and best use analysis is an important component of before and

after valuation. The remaining allegations of this paragraph are denied.

      228. Defendant Clark holds himself out as professional appraiser of
conservation easements, and claims that he meets the definition of a “qualified
appraiser” as defined in 26 U.S.C. §§ 170(f)(11).

      Answer: Admits.

      229. Clark appraised at least 187 conservation easements between 2009
and 2016 in the following amounts: 61 conservation easements between 2009 and
2014, 59 conservation easements during 2015, and 67 conservation easements
during 2016. This total includes at least 58 conservation easement syndicates, as
described herein.

      Answer: Mr. Clark admits that he appraised at least 187 conservation

easements from 2009 through 2016. Mr. Clark lacks knowledge or



                                         123
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 124 of 156




information sufficient to form a belief as to the truth of the remaining

allegations in this paragraph, and therefore those allegations are denied.

       230. Nearly all of the conservation easement appraisals referenced in
paragraph 147, completed by Clark, have been submitted to the IRS to support a
claimed charitable contribution deduction arising from the conservation easement.
Defendant Clark claims that the appraisal reports he generates meet the definition
of a “qualified appraisal” in the Internal Revenue Code and regulations thereunder.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in the first sentence of this paragraph,

and therefore those allegations are denied. Mr. Clark admits that when he

prepares an appraisal for tax purposes, he claims that it is and intends for it

to be a “qualified appraisal.” Mr. Clark avers that the term “qualified

appraisal” is defined in 26 U.S.C. § 170(f)(11)(E)(i) and that from

November 13, 2006, until January 1, 2019, an appraisal that met the

requirements of IRS Notice 2006-96 is a “qualified appraisal.” The remaining

allegations of this paragraph are denied.

      231. Clark earned substantial fees for his appraisals.

      Answer: Mr. Clark admits that he earned reasonable fees for his

appraisals. Mr. Clark denies that such fees were “substantial” to the extent

the government uses that word as a euphemism for “excessive.”

      232. Continually and repeatedly, Defendant Clark relied upon
inappropriate assumptions, utilized inappropriate methodology and used various

                                        124
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 125 of 156




techniques to improperly inflate the value of the conservation easements. This
inflated value results in Defendants’ customers claiming inflated and improper
deductions from their participation in the conservation easement syndication
scheme. For example:

      Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme.” The remaining allegations of this paragraph are denied.

            a.     Defendant Clark incorrectly reached unsupportable or
                   predetermined highest and best use conclusions – usually
                   concluding that the highest and best use is a residential
                   subdivision that must be valued using a discounted cash flow
                   analysis;

      Answer: Deny.

            b.     Defendant Clark arrived at the unsupportable highest and best
                   uses by ignoring local zoning rules and other legal restrictions
                   on purported developments, physical feasibility, market
                   conditions, and market data;

      Answer: Deny.

            c.     Defendant Clark used flawed assumptions – specifically with
                   respect to market demand, absorption rate, and the discount
                   rate, in his discounted cash flow analyses;

      Answer: Deny.

            d.     Defendant Clark ignored the sale of conservation easements in
                   the area of the property in determining the value of the
                   conservation easement and ignored the proceeds garnered by
                   the LLC by its sale of membership interests to customers;

      Answer: Deny.



                                        125
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 126 of 156




            e.     Defendant Clark failed to employ recent, local, or similar sales
                   that competed with the subject property or would have been
                   considered “substitutes” for the subject property by potential
                   buyers when employing the “comparable sales method;”

      Answer: Deny.

            f.     Defendant Clark improperly used the income approach and/or
                   the subdivision analysis in his appraisals;

      Answer: Deny.

            g.     Defendant Clark ignored relevant data about recent sales,
                   contributions, or agreements concerning the real property that
                   included relevant data for the value of the real property.

      Answer: Deny.

       233. By using these improper methods in appraising conservation
easements, Defendant Clark generated grossly overvalued appraisals, which in turn
resulted in taxpayers grossly overstating their tax deductions.

      Answer: Deny, and aver that none of Mr. Clark’s appraisals have been

found to have a gross valuation misstatement.

      234. Continually and repeatedly, Clark overstated the fair market value of
the conservation easements by hundreds of thousands, if not millions, of dollars.

      Answer: Deny, and aver that none of Mr. Clark’s appraisals have been

found to have a gross valuation misstatement.

       235. Clark claims that his appraisals follow the Uniform Standards of
Professional Appraisal Practice (“USPAP”), but because of his flawed
methodology, inappropriate data and supportable assumptions, including those
errors outlined above, Clark’s appraisals do not comply with USPAP. Clark’s
appraisals are therefore unreliable and fail to comply with the Internal Revenue

                                        126
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 127 of 156




Code and regulations thereunder for valuing conservation easements and preparing
qualified appraisals.

      Answer: Mr. Clark admits he claims his appraisals follow the Uniform

Standards of Professional Appraisal Practice, and avers that they do follow

such standards. Mr. Clark denies the remaining allegations of this paragraph.

       236. In light of Clark’s professional experience and education, he knew or
should have known that the manner in which he valued the conservation easements
was contrary to the internal revenue laws and regulations, violated the professional
standards for real estate appraisers, and resulted in gross valuation overstatements
for the easements he appraised.

      Answer: Deny.

      237. Defendant Clark not only prepared appraisal reports for use by the
conservation easement syndicates in marketing and selling their units, but also
knew or had reason to know that his appraisal reports would be attached to the tax
returns as required by the Code to support the charitable contribution deductions
reported by the syndicates and ultimately claimed by Defendants’ customers.

      Answer: Mr. Clark admits that he knew or had reason to know that

appraisals he prepared for income tax purposes would be attached to tax

returns of his clients. See 26 U.S.C. § 170(f)(11)(D). Mr. Clark denies the

remaining allegations of this paragraph.

       238. Defendant Clark also completed the required Forms 8283 for the
conservation easement syndicates who engaged him to provide appraisal services,
reporting the gross valuation overstatements as to the valuation of the conservation
easements to the IRS. In doing so, Clark also caused others, including the
conservation easement syndicates and the organizers of those syndicates, to furnish
those gross valuation overstatements to the individual customers who used the


                                        127
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 128 of 156




Forms 8283 to support the charitable contribution deductions they claimed on their
returns.

      Answer: Mr. Clark admits that he completed the “Declaration of

Appraiser” in Section B, Part III, of Form 8283 for many of his clients. See 26

U.S.C. § 170(f)(11)(C); 26 C.F.R. §§ 1.170A-13(c)(2)(i)(B), (c)(4). Mr. Clark

denies the remaining allegations of this paragraph, and avers that none of his

appraisals have been found to contain a gross valuation misstatement.

       239. Defendant Zak made or furnished statements (or caused others to
make or furnish statements) as to the valuation of the conservation easements as
she “guid[ed] appraisal methodology and execution” and “assist[ed] in highest &
best use market determination” for the conservation easement syndicates.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not

relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

      240. Defendant Zak also assisted in the preparation of IRS tax forms,
including the Form 8283 and reviewed the valuation statements made on the Forms
8283 and appraisals that were then furnished to individual customers.

      Answer: This paragraph contains allegations in support of a claim

against a defendant other than Mr. Clark. Because the allegations do not


                                       128
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 129 of 156




relate to any claim against Mr. Clark, no response is required. To the extent a

response is deemed required, Mr. Clark lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph,

and therefore those allegations are denied.

       241. Defendant EcoVest also assisted in the preparation of the Forms 8283
as part of the consulting and management services they provide to their specific
conservation easement syndicates. Defendant EcoVest generally received copies of
the draft appraisals and was permitted to provide input to the appraisers on the
methodology and conclusions the appraisers reached.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in the first sentence of this paragraph,

and therefore those allegations are denied. Mr. Clark lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in the

second sentence of this paragraph to the extent they are directed at other

appraisers. Mr. Clark denies the allegations in the second sentence of this

paragraph to the extent they are directed at him.

      242. Defendants made or furnished (or caused others to make or furnish)
gross valuation overstatements regarding the value of the conservation easements
and associated tax deductions to the thousands of customers (and prospective
customers) in the conservation easement syndicates.

      Answer: Deny, and aver that none of Mr. Clark’s appraisals have been

found to have a gross valuation misstatement.



                                        129
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 130 of 156




      243. Defendants also knew or had reason to know that Clark’s valuations
were grossly overvalued and/or false or fraudulent because:

      Answer: Deny.

              a.   Defendants knew or had reason to know that the manner in
                   which Clark valued the conservation easements was contrary to
                   internal revenue laws and regulations, violated the professional
                   standards for real estate appraisers, and resulted in improper
                   and grossly overvalued conservation easement appraisals.

      Answer: Deny.

              b.   Defendants knew or had reason to know that a conservation
                   easement’s fair market value derives from appropriate, timely
                   data from the market and not conjecture or unsupported
                   conclusions and assumptions that favor extraordinarily high
                   property values.

      Answer: Mr. Clark admits that he knows that a conservation

easement’s fair market value derives from appropriate, timely data and not

conjecture or unsupported conclusions and assumptions that favor

extraordinarily high property values. Mr. Clark lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this

subparagraph to the extent they are directed at Nancy Zak (“Ms. Zak”) or

EcoVest Capital, Inc., Alan N. Solon, Robert M. McCullough, and Ralph R.

Teal, Jr. (collectively the “EcoVest Parties”), and therefore those allegations

are denied.



                                        130
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 131 of 156




            c.     Defendants knew or had reason to know about prior sales
                   attempts or agreements regarding the real property that was
                   evidence of value and did not support the grossly overvalued
                   appraisals completed by Clark.

      Answer: Deny.

       244. Defendants also knew or had reason to know that the ultimate
customers would use the inflated values provided by Clark to claim overvalued
charitable contribution deductions on their federal income tax returns. Defendants
knew or had reason to know that these deductions would reduce the federal income
tax liabilities of the customers.

      Answer: Deny.

      245. Defendant Clark knew or should have known that overstated
appraisals could subject him to penalty under section 6701(a) and section 6695A.

      Answer: Mr. Clark admits that he knew overstated appraisals could

subject him to penalty under 26 U.S.C. § 6701(a) and 26 U.S.C. § 6695A, but

denies that any appraisals were overstated.

            Defendants’ Conservation Easement Syndication Scheme
             Causes Irreparable Harm to the United States and the
                                    Public

       246. The harm caused by this conservation easement syndication scheme is
widespread. The United States, Defendants’ customers, and the taxpaying public
are all adversely affected.

      Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme.” The remaining allegations of this paragraph are denied.

     247. The United States Treasury has suffered losses through tax refunds
wrongfully issued and taxes uncollected. As part of their scheme, Defendants have

                                       131
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 132 of 156




organized, promoted, or sold (or assisted in the organization, promotion, and sale
of) at least 96 conservation easement syndicates leading to over $2 billion of
charitable contribution deductions reported. But the total amount of wrongful
federal tax benefits claimed as a result of Defendants’ abusive conservation
easement syndication scheme is yet to be fully determined.

      Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme.” Mr. Clark lacks knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in this paragraph to

the extent they are directed at Ms. Zak and the EcoVest Parties, and therefore

those allegations are denied. Mr. Clark denies the remaining allegations of

this paragraph.

      248. The IRS has expended considerable time and resources to address
Defendants’ conservation easement syndication scheme. IRS employees, including
revenue agents, engineers and appraisers, have spent a substantial number of hours
examining the conservation easement syndicates and the conservation easement
appraisals.

      Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme.” Mr. Clark lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in this paragraph to the extent

they are directed at how the IRS “expend[s]” its “time and resources,” and

therefore those allegations are denied. Mr. Clark denies the remaining

allegations of this paragraph.

       249. The IRS is harmed because it must dedicate scarce resources to
detecting and examining inaccurate returns filed by the conservation easement

                                        132
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 133 of 156




syndicates as well as assessing and collecting unpaid tax. Defendants’ scheme is
highly structured and involves the use of tiered pass-through entities which can
conceal the true economic nature of the transaction. Defendants continue to
implement variations or permutations to their scheme, resulting in a larger chance
of avoiding IRS scrutiny and IRS audit.

      Answer: Deny.

       250. Defendants’ customers have also incurred direct financial harm
because they remain liable for any unpaid federal tax they owe. They will also be
liable for interest that has accrued on their unpaid federal tax obligations.
Defendants’ customers may also be liable for substantial federal tax penalties as a
result of participating in Defendants’ conservation easement syndication scheme.

      Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme.” The remaining allegations of this paragraph are denied.

       251. Defendants’ abusive conservation easement syndication scheme
undermines public confidence in the fair administration of the federal tax system
and encourages noncompliance with the internal revenue laws, which causes
irreparable harm to the United States. Specifically, Defendants’ abusive
conservation easement syndication scheme inspires contempt for the system of
honest, voluntary income tax reporting and undermines the public’s confidence in
a deduction designed to encourage preservation and conservation efforts that is
instead being abused to financially benefit Defendants and their customers at the
expense of the U.S. Treasury.

      Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme.” The remaining allegations of this paragraph are denied.

      252. Defendants have been unjustly enriched by operating their
conservation easement syndication scheme because the scheme relies upon the
abuse of federal tax laws.




                                        133
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 134 of 156




      Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme.” The remaining allegations of this paragraph are denied.

                Defendants’ Continued Organizing, Promoting, and
                 Selling of Conservation Easement Syndicates to
                                   Customers

       253. Despite IRS scrutiny into conservation easement syndicates, including
the issuance of IRS Notice 2017-10, 2017-4 I.R.B. 544 on December 23, 2016
identifying conservation easement syndications as a “listed transaction,”
Defendants Zak, EcoVest, Solon, McCullough, and Teal continue to organize,
promote, and sell (or assist in the organization, promotion, and sale of)
conservation easement syndicates and their corresponding tax benefits. Defendant
Clark also continues to appraise conservation easements for syndicates in the same
manner as before the listing notice despite the IRS’s scrutiny and identification of
gross overvaluation as an issue with conservation easement syndicates.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph to the extent that they

are directed at Ms. Zak and the EcoVest Parties, and therefore those

allegations are denied. To the extent these allegations are directed at Mr.

Clark, they are denied. Since publication of Notice 2017-10, Mr. Clark has

protectively filed Forms 8918 with the IRS regarding any appraisal he

completed for a client that could possibly be described in Notice 2017-10. Mr.

Clark specifically denies that the IRS has identified gross overvaluation as a

component of the listed transaction described in Notice 2017-10, and avers




                                        134
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 135 of 156




that potential overvaluation is a concern for all contributions. Mr. Clark

denies the remaining allegations of this paragraph.

       254. A “listed transaction” is a reportable transaction that is the same as, or
substantially similar to, a transaction specifically identified by the Secretary of the
Treasury as a tax avoidance transaction. Once the transaction becomes “listed,”
certain reporting and disclosure requirements arise. The December 23, 2016 Notice
created reporting obligations for participants in conservation easement
syndications as well as material advisors, including appraisers, of conservation
easement syndications, for transaction entered into, on, or after January 1, 2010.

      Answer: This paragraph contains a legal assertion to which no response

is required. To the extent that Plaintiff’s summary allegations in this

paragraph are in any way inconsistent with the law, those allegations

are denied.

       255. In response to the listing notice, Defendants Zak, Clark, and EcoVest
filed Forms 8918, Material Advisor Disclosure Statements, reporting their roles
with certain conservation easement syndicates which are the subject of this
Complaint.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph to the extent they are

directed at Ms. Zak and the EcoVest Parties, and therefore those allegations

are denied. Mr. Clark admits that he protectively filed many Forms 8918 in

response to Notice 2017-10. However, Mr. Clark denies that he is a material

advisor and moreover, alleges and avers that 26 C.F.R. § 301.6111-3(b), which



                                         135
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 136 of 156




defines material advisor, is invalid and void for vagueness. Mr. Clark denies

the remaining allegations of this paragraph.

        256. Collectively, Defendants continued to organize, promote, and sell (or
assist in the organization, promotion, and sale of) at least 27 conservation easement
syndicates that reported sale activity between November 2016 and January 2018.

      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph to the extent that they

are directed at Ms. Zak and the EcoVest Parties, and therefore those

allegations are denied. Mr. Clark denies the remaining allegations of

this paragraph.

                                     COUNT I:

               Injunction against All Defendants under 26 U.S.C. §
              7408 for Engaging in Conduct Subject to Penalty under
                                26 U.S.C. § 6700

       257. The United States incorporates by reference the allegations contained
in paragraphs 1 through 6 and 8 through 256.

      Answer: Mr. Clark incorporates and restates by reference the foregoing

responses to Paragraphs 1 through 256 of the Amended Complaint, inclusive

as if they were fully set forth herein.

       258. Section 7408(a) authorizes a district court to enjoin any person from
engaging in conduct subject to penalty under 26 U.S.C. § 6700 if injunctive relief
is appropriate to prevent recurrence of that conduct or any other activity subject to
penalty under the Internal Revenue Code.


                                          136
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 137 of 156




      Answer: This paragraph contains a legal assertion to which no response

is required. To the extent that allegations in this paragraph are in any way

inconsistent with the law, those allegations are denied.

       259. Section 6700 imposes a civil penalty on any person who: (1) either
organizes or assists in the organization of a plan or arrangement or participates in
the sale of any interest in a plan or arrangement; and (2) makes or furnishes, or
causes another to make or furnish, certain statements.

      Answer: This paragraph contains a legal assertion to which no response

is required. To the extent that allegations in this paragraph are in any way

inconsistent with the law, those allegations are denied.

       260. One such statement subject to penalty is a statement with respect to
the securing of a tax benefit by reason of holding an interest in an entity or
participating in a plan or arrangement that the person has reason to know is false or
fraudulent as to any material matter. 26 U.S.C. § 6700(a)(2)(A).

      Answer: This paragraph contains a legal assertion to which no response

is required. To the extent that allegations in this paragraph are in any way

inconsistent with the law, those allegations are denied.

      261. Another such statement subject to penalty is a “gross valuation
overstatement as to any material matter.” 26 U.S.C. § 6700(a)(2)(B). A gross
valuation overstatement is “any statement as to the value of any property or
services” if the value of the property or services is directly related to the amount of
any tax deduction or credit and the stated value is more than 200 percent of the
correct value of the property or services. 26 U.S.C. § 6700(b)(1).




                                         137
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 138 of 156




      Answer: This paragraph contains a legal assertion to which no response

is required. To the extent that allegations in this paragraph are in any way

inconsistent with the law, those allegations are denied.

      262. Defendants’ conservation easement syndication scheme is a plan or
arrangement within the meaning of 26 U.S.C. § 6700.

      Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme.” Mr. Clark denies the remaining allegations of

this paragraph.

      263. Defendants have organized, promoted, or sold (or assisted in the
organization, promotion, and sale of), the conservation easement syndication
scheme to thousands of customers.

      Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme.” Mr. Clark denies the remaining allegations of

this paragraph.

      264. In connection with the conservation easement syndication scheme,
Defendants made and furnished false and/or fraudulent statements regarding the
securing of a tax benefit by reason of participating in the conservation easement
syndication scheme and the amount of that tax benefit in the form of a
conservation easement deduction.

      Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme.” Mr. Clark denies the remaining allegations of

this paragraph.



                                        138
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 139 of 156




       265. Defendants knew and had reason to know that these statements were
false or fraudulent within the meaning of 26 U.S.C. § 6700(a)(2)(A).

      Answer: Deny.

      266. In connection with the conservation easement syndication scheme,
Defendants made or furnished or caused another person to make or furnish gross
valuation overstatements within the meaning of 26 U.S.C. § 6700(a)(2)(B).

      Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme.” Mr. Clark denies the remaining allegations of

this paragraph.

       267. If Defendants are not enjoined, they are likely to continue to promote
this conservation easement syndication scheme.

      Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme.” Mr. Clark denies the remaining allegations of

this paragraph.

      268. The United States will suffer irreparable injury if Defendants are not
enjoined.

      Answer: Deny.

     269. Enjoining Defendants is in the public interest because an injunction,
backed by the Court’s contempt powers if needed, will stop Defendants’ illegal
conduct and the harm it causes the United States.

      Answer: Deny.

     270. Defendants have engaged in conduct – including but not limited to the
conduct described in this complaint – that is subject to penalty under 26 U.S.C. §


                                       139
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 140 of 156




6700, and an injunction under 26 U.S.C. § 7408 is appropriate to prevent
recurrence of such conduct.

      Answer: Deny.

                                    COUNT II:

               Injunction against Defendant Clark under 26 U.S.C. §
              7402 for Engaging in Conduct Subject to Penalty under
                                26 U.S.C. § 6695A

       271. The United States incorporates by reference the allegations contained
in paragraphs 1 through 6, 8 through 11, 19 through 27, 32, 46, 58, 70 through 78,
94 through 127, 137 through 153, 162 through 166, 224 through 238, and 242
through 256.

      Answer: Mr. Clark incorporates and restates by reference the foregoing

responses to Paragraphs 1 through 270 of the Amended Complaint, inclusive

as if they were fully set forth herein.

       272. Section 7402(a) authorizes a district court to issue injunctions and to
render judgments that may be necessary or appropriate for the enforcement of the
internal revenue laws even when the United States may have other remedies
available for enforcing those laws.

      Answer: This paragraph contains a legal assertion to which no response

is required. To the extent that allegations in this paragraph are in any way

inconsistent with the law, those allegations are denied.

      273. Section 6695A(a) imposes a civil penalty on any person who
appraises property and knows (or reasonably should have known) that the appraisal
would be used in connection with a federal tax return or a claim for refund, and the
claimed value of the property results in a substantial valuation misstatement or a
gross valuation misstatement. A substantial valuation misstatement results when

                                          140
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 141 of 156




the value of any property claimed is 150% or more of the property’s correct
valuation (26 U.S.C. § 6662(e)), and a gross valuation misstatement results when
the value of any property claimed is 200% or more of the property’s correct
valuation (26 U.S.C. § 6662(h)).

      Answer: This paragraph contains a legal assertion to which no response

is required. To the extent that allegations in this paragraph are in any way

inconsistent with the law, those allegations are denied.

       274. Section 6695A penalizes conduct that interferes with the enforcement
of the internal revenue laws.

      Answer: Deny.

      275. Defendant Clark knew or reasonably should have known that the
appraisals he prepared would be used in connection with a federal tax return or a
claim for refund.

      Answer: Mr. Clark admits that he expected his appraisals would be

used in connection with a federal tax return when he signed the “Declaration

of Appraiser” in Section B, Part III, of Form 8283, and avers that when he

appraised property for income tax purposes his appraisals said so, as required

by 26 C.F.R. § 1.170A-13(c)(3)(ii)(G). Mr. Clark denies the remaining

allegations of this paragraph.

       276. The appraisals that Defendant Clark prepared provided the basis for
the value of the charitable contribution deductions claimed on each conservation
easement syndicates’ Forms 1065 that passed-through to individual customers’ tax
returns or claims for refund.



                                        141
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 142 of 156




      Answer: Mr. Clark lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore those

allegations are denied.

     277. Defendant Clark has consistently overvalued property by at least
150%.

      Answer: Deny.

      278. Defendant Clark has consistently engaged in conduct – including
overvaluing appraised property by at least 150% -- that is subject to penalty under
26 U.S.C. § 6695A, and an injunction under 26 U.S.C. § 7402 is appropriate to
prevent recurrence of such conduct.

      Answer: Mr. Clark denies the allegations of this paragraph and avers

that in the one instance the IRS asserted a penalty against him under 26

U.S.C. § 6695A for purportedly making a substantial valuation misstatement,

the IRS refunded the penalty, plus interest, acknowledging that it was more

likely than not that Mr. Clark’s appraisal reached the correct value.

      279. The United States will suffer irreparable injury if Defendant Clark is
not enjoined.

      Answer: Deny.

      280. Enjoining Defendant Clark is in the public interest because an
injunction, backed by the Court’s contempt powers if needed, will stop Defendant
Clark’s illegal conduct and the harm it causes the United States.

      Answer: Deny.



                                        142
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 143 of 156




      281. Enjoining Defendant Clark is also necessary as the United States
otherwise lacks an adequate remedy at law.

      Answer: Deny. As further response, Mr. Clark states that for at least a

decade before the original complaint in this case was filed the IRS had been

conducting examinations of tax returns reporting charitable contribution

deductions substantiated by appraisals prepared by Mr. Clark, and the IRS

had ample legal remedies if it believed that any of Mr. Clark’s appraisals

were incorrect.

       282. The United States is not repleading Count II against Defendant Zak at
this time and reserves its right to appeal the dismissal of Count II as to Defendant
Zak.

      Answer: This paragraph does not contain any allegation. To the extent

any response is required, it is denied.

                                    COUNT III:

               Injunction against Defendant Clark under 26 U.S.C. §
              7407 for Engaging in Conduct Subject to Penalty under
                                 26 U.S.C. § 6694

       283. The United States incorporates by reference the allegations contained
in paragraphs 1 through 6, 8 through 11, 19 through 27, 32, 46, 58, 70 through 78,
94 through 127, 137 through 153, 162 through 166, 224 through 238, and 242
through 256.




                                          143
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 144 of 156




      Answer: Mr. Clark incorporates and restates by reference the foregoing

responses to Paragraphs 1 through 282 of the Amended Complaint, inclusive

as if they were fully set forth herein.

       284. Section 7407 authorizes a district court to enjoin any person from
engaging in conduct subject to penalty under 26 U.S.C. § 6694 if injunctive relief
is appropriate to prevent recurrence of that conduct or any other activity subject to
penalty under the Internal Revenue Code.

      Answer: This paragraph contains a legal assertion to which no response

is required. To the extent that allegations in this paragraph are in any way

inconsistent with the law, those allegations are denied.

      285. Section 6694 imposes penalties on tax return preparers for
understatements of tax liability due to unreasonable positions, as well as
understatement of tax liability due to willful or reckless conduct.

      Answer: This paragraph contains a legal assertion to which no response

is required. To the extent that allegations in this paragraph are in any way

inconsistent with the law, those allegations are denied.

       286. A “tax return preparer” as used in Section 6694 is defined as any
person who prepares for compensation, any return of tax or any claim for refund of
tax including the preparation of a substantial portion of a return or claim for
refund. 26 U.S.C. § 7701(a)(36) (emphasis added).

      Answer: This paragraph contains a legal assertion to which no response

is required. To the extent that allegations in this paragraph are in any way

inconsistent with the law, those allegations are denied.


                                          144
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 145 of 156




       287. A tax return preparer includes the individual who signed the tax return
or a return preparer who did not sign the tax return but who prepared all or a
substantial portion of a return or claim for refund regarding events occurring at the
time the advice is rendered. 26 C.F.R. §§ 1.6694-1; 301.7701-15.

      Answer: This paragraph contains a legal assertion to which no response

is required. To the extent that allegations in this paragraph are in any way

inconsistent with the law, those allegations are denied.

      288. As alleged herein, Defendant Clark is a tax return preparer because he
prepares tax returns or portions of tax returns for compensation and/or provides
advice for positions or entries taken on federal tax returns.

      Answer: Deny. Mr. Clark does not provide tax advice nor does he

prepare any portion of a tax return for compensation. He earns compensation

for appraising real property.

       289. Defendant Clark prepared portions of the conservation easement
syndicates’ tax returns, including the Forms 8283 (appraisal summary) and
appraisal required to be attached to a tax return to support the claimed charitable
contribution deduction. Defendant Clark received compensation for the preparation
of the appraisal(s) and the IRS forms.

      Answer: Mr. Clark denies that signing the “Declaration of Appraiser”

in Section B, Part III, of Form 8283 and having your appraisals attached to

tax returns makes an appraiser a tax return preparer, and avers that an

appraiser cannot be treated as a tax return preparer based only on signing

those two documents. See 26 C.F.R. § 1.170A-13(c)(3)(iii) (signing appraisal or

Form 8283 subjects appraiser to liability under 26 U.S.C. § 6701); 26 C.F.R.

                                        145
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 146 of 156




§ 1.170A-13(c)(5)(i)(D) (same); see also 26 U.S.C. § 6701(f)(2) (no penalty shall

be assessed under 26 U.S.C. § 6694 on any person with respect to any

document for which a penalty is assessed under 26 U.S.C. § 6701). The

remaining allegations in this paragraph are denied.

      290. Defendant Clark has consistently engaged in conduct – including
understating the federal tax liabilities on tax returns or claims for refund (or
portions of tax returns or claims for refund) that he has prepared – that is subject to
penalty under 26 U.S.C. § 6694, and an injunction under 26 U.S.C. § 7407 is
appropriate to prevent recurrence of such conduct.

      Answer: Deny. Mr. Clark specifically denies that he “states” federal tax

liabilities on tax returns, and further denies that he “prepares” tax returns or

portions of tax returns.

      291. The United States will suffer irreparable injury if Defendant Clark is
not enjoined.

      Answer: Deny.

      292. Enjoining Defendant Clark is in the public interest because an
injunction, backed by the Court’s contempt powers if needed, will stop Defendant
Clark’s illegal conduct and the harm it causes the United States.

      Answer: Deny.




                                         146
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 147 of 156




                                    COUNT IV:

               Injunction against All Defendants under 26 U.S.C. §
              7402 for Unlawful Interference with the Administration
                  and Enforcement of the Internal Revenue Laws

       293. The United States incorporates by reference the allegations contained
in paragraphs 1 through 256.

      Answer: Mr. Clark incorporates and restates by reference the foregoing

responses to Paragraphs 1 through 292 of the Amended Complaint, inclusive

as if they were fully set forth herein.

       294. Section 7402(a) authorizes a district court to issue injunctions and to
render judgments that may be necessary or appropriate for the enforcement of the
internal revenue laws even when the United States may have other remedies
available for enforcing those laws.

      Answer: This paragraph contains a legal assertion to which no response

is required. To the extent that allegations in this paragraph are in any way

inconsistent with the law, those allegations are denied.

       295. Section 7402 manifests the congressional intention to provide the
district courts with a full arsenal of powers to compel compliance with the internal
revenue laws. The statute has been used to enjoin interference with tax
enforcement even when such interference does not violate any particular tax
statute.

      Answer: This paragraph contains a legal assertion to which no response

is required. To the extent that allegations in this paragraph are in any way

inconsistent with the law, those allegations are denied.


                                          147
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 148 of 156




       296. Defendants, through the actions described above, have engaged in
conduct that interferes substantially with the administration and enforcement of the
internal revenue laws. Defendants have promoted an abusive tax scheme and aided
and abetted understatements of tax liabilities. Defendants, through their conduct,
have caused their customers to claim over 1.8 billion dollars of overvalued and
improper charitable contribution deductions, resulting in hundreds of millions of
dollars of tax harm.

      Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme.” Mr. Clark denies the remaining allegations of

this paragraph.

      297. Defendants continue to promote the conservation easement
syndication scheme, and participation in their conservation easement syndication
scheme appears to be growing over the last five to seven years.

      Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme.” Mr. Clark denies the remaining allegations of

this paragraph.

      298. Customers continue to claim bogus deductions as a result of the
conservation easement syndication scheme.

      Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme.” Mr. Clark denies the remaining allegations of

this paragraph.

       299. Defendants’ conservation easement syndication scheme has caused
irreparable harm to the United States.




                                        148
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 149 of 156




      Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme.” Mr. Clark denies the remaining allegations of

this paragraph.

       300. Defendants’ conduct has caused and is causing substantial revenue
loss to the United States Treasury, some of which may be unrecoverable.

      Answer: Deny.

      301. IRS scrutiny of the conservation easement syndication scheme,
including issuing a Notice identifying the conservation easement syndication
scheme as a “listed transaction,” has not deterred Defendants from promoting this
abusive tax scheme, aiding and abetting understatements of tax liabilities, and
otherwise interfering with the enforcement of the internal revenue laws.

      Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme.” Mr. Clark denies the remaining allegations of

this paragraph.

     302. If Defendants are not enjoined, they will likely continue to engage in
conduct subject to penalty under 26 U.S.C. §§ 6700, 6701, 6695A, and 6694, and
conduct that interferes with the enforcement of the internal revenue laws.

      Answer: Deny.

     303. Enjoining Defendants is in the public interest because an injunction,
backed by the Court’s contempt powers if needed, will stop Defendants’ illegal
conduct and the harm it causes the United States.

      Answer: Deny.




                                       149
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 150 of 156




       304. Enjoining Defendants is also necessary as the United States otherwise
lacks an adequate remedy at law.

      Answer: Deny.

                                    COUNT V:

                Disgorgement under 26 U.S.C. § 7402 against all
              Defendants as Necessary or Appropriate to Enforce the
                             Internal Revenue Laws

       305. The United States incorporates by reference the allegations contained
in paragraphs 1 through 257.

      Answer: Mr. Clark incorporates and restates by reference the foregoing

responses to Paragraphs 1 through 304 of the Amended Complaint, inclusive

as if they were fully set forth herein.

       306. Section 7402 of the Internal Revenue Code authorizes a district court
to issue orders, judgments, and decrees as may be necessary or appropriate for the
enforcement of the internal revenue laws.

      Answer: This paragraph contains a legal assertion to which no response

is required. To the extent that allegations in this paragraph are in any way

inconsistent with the law, those allegations are denied.

       307. Defendants have unjustly profited at the expense of the United States
by charging customers fees for participating in the conservation easement scheme
which Defendants knew hinged upon the improper and overvalued tax deductions
that their customers claimed.

      Answer: Mr. Clark denies the existence of a “conservation easement

scheme.” Mr. Clark denies the remaining allegations of this paragraph.

                                          150
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 151 of 156




     308. Defendants are not entitled to these ill-gotten gains. But for the
Defendants’ conduct, customers would not have received the overvalued and
improper tax benefits (and corresponding refunds).

      Answer: Deny.

      309. The Court should enter an order under 26 U.S.C. § 7402(a) requiring
Defendants to disgorge to the United States the gross receipts that Defendants
received for their participation in the conservation easement syndication scheme.

      Answer: Mr. Clark denies the existence of a “conservation easement

syndication scheme.” Mr. Clark denies the remaining allegations of

this paragraph.

                                    *       *     *

      All allegations of the Amended Complaint not expressly admitted herein

are denied.

                                     DEFENSES

      Without assuming any burden of proof that otherwise rests with Plaintiff,

Mr. Clark asserts the following defenses:

                                 FIRST DEFENSE

      Plaintiff’s claims are barred by the applicable statute of limitations.

                                SECOND DEFENSE

      Plaintiff’s claims are barred by the doctrine of laches.




                                          151
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 152 of 156




                                  THIRD DEFENSE

       Plaintiff’s claims are barred under the doctrine of estoppel.

                                 FOURTH DEFENSE

       Plaintiff’s claims are barred because the Court lacks subject matter jurisdiction.

                                   FIFTH DEFENSE

       Plaintiff’s claims are barred because Mr. Clark’s actions were at all times

justified and proper under applicable law.

                                   SIXTH DEFENSE

       Plaintiff’s purported claim for relief seeking disgorgement of Mr. Clark’s gross

receipts and prejudgment interest would violate the Excessive Fines Clause of the

Eighth Amendment of the United States Constitution.

                                SEVENTH DEFENSE

       Plaintiff’s claims are barred because Plaintiff and/or its attorneys lack the

statutory authority to seek the relief that Plaintiff’s Prayer for Relief purports to seek,

including at least the request for disgorgement.

                                 EIGHTH DEFENSE

       Plaintiff’s claims are barred because Plaintiff has adequate remedies at law and

an injunction is neither necessary, nor appropriate.




                                            152
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 153 of 156




                                   RELIEF SOUGHT

       In response to the “Relief Sought” contained in the unnumbered paragraph

following paragraph 309 of the Amended Complaint and in response to Plaintiff’s

unnumbered headings throughout the Amended Complaint, Mr. Clark denies that

Plaintiff is entitled to any relief in this action, and denies all liability and

allegations of misconduct alleged in the “Relief Sought” and unnumbered

headings.

       WHEREFORE, Mr. Clark prays for the following relief against Plaintiff:

       a. That this Court find that Mr. Clark has not engaged in any conduct

            subject to injunction, disgorgement, or other penalty under 26 U.S.C.

            §§ 6694, 6695A, 6700, 6701, 7402, 7407, or 7408;

       b. That this Court find that Plaintiff is not entitled to the injunctive or other

            relief it seeks under 26 U.S.C. §§ 7402, 7407, or 7408;

       c. That this Court render judgment in favor of Mr. Clark with respect to all

            counts and causes of action alleged against him in the Amended

            Complaint, and that this Court dismiss the Amended Complaint in its

            entirety with prejudice as it relates to Mr. Clark;

       d. That this Court order that Plaintiff take nothing from Mr. Clark by reason

            of its Amended Complaint;


                                            153
    Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 154 of 156




     e. That this Court award Mr. Clark his costs and attorneys’ fees; and

     f. That this Court grant Mr. Clark such other relief as the Court

        deems appropriate.

Dated: January 12, 2021                  Respectfully submitted,


KHAYAT LAW FIRM                          CAPLIN & DRYSDALE, CHARTERED

                                         /s/ Niles A. Elber_____
ROBERT C. KHAYAT, JR                     NILES A. ELBER
Georgia Bar No. 416981                   DC Bar No. 488099
75 Fourteenth Street, N.E.,              One Thomas Circle NW, Suite 1100
Suite 2750                               Washington, DC 20005
Atlanta, Georgia 30309                   Telephone: (202) 862-7827
Telephone: (404) 978-2750                Facsimile: (202) 429-3301
Facsimile: (404) 978-2901                Email: nelber@capdale.com
Email: rkhayat@khayatlawfirm.com         Admitted Pro Hac Vice
                                         ROSS R. SHARKEY
                                         DC Bar No. 1033405
                                         One Thomas Circle NW, Suite 1100
                                         Washington, DC 20005
                                         Telephone: (202) 862-7845
                                         Email: rsharkey@capdale.com
                                         Admitted Pro Hac Vice
                                         AMANDA M. LEON
                                         D.C. Bar No. 888273633
                                         One Thomas Circle NW, Suite 1100
                                         Washington, DC 20005
                                         Telephone: (202) 862-7861
                                         Email: aleon@capdale.com
                                         Admitted Pro Hac Vice


                     Counsel for Defendant Claud Clark III

                                      154
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 155 of 156




            LR 7.1(D) CERTIFICATE OF FONT COMPLIANCE

      I hereby certify that the foregoing Defendant Claud Clark III’s Answer and

Defenses to Plaintiff’s Amended Complaint has been prepared with one of the font

and point selections approved by the Court in Rule 5.1(C) of the Civil Local Rules

of Practice for the United States District Court for the Northern District of Georgia,

specifically Times New Roman 14 pt. font.


                                       /s/ Niles A. Elber
                                       NILES A. ELBER
                                       DC Bar No. 488099
                                       Admitted Pro Hac Vice

                                       Counsel for Defendant Claud Clark III




                                         155
      Case 1:18-cv-05774-AT Document 246 Filed 01/12/21 Page 156 of 156




                          CERTIFICATE OF SERVICE

      This is to certify that the foregoing document was electronically filed this day

with the Clerk of the Court through the CM/ECF system, which will send notice of

electronic filing to all counsel of record.

      This 12th day of January, 2021.


                                         /s/ Niles A. Elber
                                         NILES A. ELBER
                                         DC Bar No. 488099
                                         Admitted Pro Hac Vice

                                         Counsel for Defendant Claud Clark III




                                          156
